Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
June 7, 2019 by and among (i) iFresh Inc., a corporation incorporated in the
State of Delaware (the “Purchaser” or “iFresh”), (ii) Long Deng (the “Purchaser
Representative”), (iii) Xiaotai International Investment Inc., a Cayman Islands
Company (the “Company”) and (iv) each of the shareholders of the Company named
on Annex I hereto (collectively, the “Sellers”). The Purchaser, the Company and
the Sellers are sometimes referred to herein individually as a “Party” and,
collectively, as the “Parties”. Capitalized terms, unless otherwise defined,
shall have the meanings ascribed to such terms in Article XII hereof.

 

RECITALS:

 

WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
and other equity interests in or of the Company;

 

WHEREAS, the Company is a holding company for Xiaotai Investment Hong Kong
Limited, a Hong Kong registered company (“HK Holdings”), which in turn owns 100%
of the issued and outstanding equity interests in Hangzhou Ruiran Technology Co.
Ltd., a Wholly Foreign-Owned Enterprise registered in Shanghai, China (“WFOE”),
which in turn controls Hangzhou Yingran Technology Co., Ltd. (“Yingran
Hangzhou”), a company registered in Hangzhou, China and Zhejiang Xiaotai
Technology Co. Ltd,. (“Xiaotai Zhejiang”) a company registered in Hangzhou,
China;

 

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, all of the issued and outstanding shares and any
other equity interests in or of the Company in exchange for newly issued shares
of common stock, par value $0.001, of the Purchaser (“Purchaser Shares”),
subject to the terms and conditions set forth herein.

 

WHEREAS, the Purchaser and Go Fresh 365 Inc, a corporation organized under the
laws of Florida (the “Spin-off Acquiror”) have entered into a Securities
Purchase Agreement, (the “Spin-Off Agreement”) on the same date of this
Agreement, pursuant to which the Purchaser has agreed to sell all of the issued
and outstanding shares in the Purchaser Subsidiaries (as defined below) and all
remaining assets and liabilities of the Purchaser owned immediately prior to the
Closing (collectively, the “Purchaser Assets”) to the Spin-off Acquiror (the
“Spin-Off Transaction”), on the Closing Date immediately following the Closing;

 

WHEREAS, On December 23, 2016, NYM Holding, Inc. (“NYM”), a wholly owned
subsidiary of iFresh, as borrower, entered into a $25 million senior secured
Credit Agreement, as amended (the “Credit Agreement”) and other transaction
documents (collectively “Loan Documents”) with Key Bank National Association
(“Key Bank”). The Credit Agreement provides for (1) a revolving credit of
$5,000,000 for making advance and issuance of letter of credit, (2) $15,000,000
of effective date term loan and (3) $5,000,000 of delayed draw term loan. The
interest rate is equal to (1) Key Bank’s “prime rate” plus 0.95%, or (b) the
Adjusted LIBOR rate plus 1.95%. Both the termination date of the revolving
credit and the maturity date of the term loans are December 23, 2021. Pursuant
to certain Joinder Agreement (“iFresh Joinder Agreement”), dated February 27,
2017, by iFresh in favor of Key Bank, iFresh became a party to the guaranty
(“Guaranty”) pursuant to which iFresh and NYM’s subsidiaries and certain
affiliates (“Guarantors”) agreed to jointly and severally unconditionally
guaranty the prompt payment and performance of the Obligations of the Company;
NYM, iFresh and the Guarantors are sometimes referred to herein as collectively,
the “Loan Parties”.

 



1

 

 

WHEREAS, Pursuant to Section 6.9(e) of the Credit Agreement, iFresh may not
create or acquire any direct subsidiary without the prior written consent of the
Lender. The Loan Parties have requested that the Lender provide its prior
written consent to iFresh acquiring the Company as a new direct subsidiary;

 

WHEREAS, on May 20, 2019, the Loan Parties and Key Bank entered into a
Forbearance Agreement pursuant to which Key Bank agreed to give conditional
limited consent to the Spin-Off upon satisfaction of certain condition as set
forth in the Forbearance Agreement simultaneously at consummation of the
Spin-Off and limited consent to the transaction contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I 
THE SHARE EXCHANGE 

 

1.1 Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Sellers shall sell, transfer,
convey, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Sellers, all of the issued and outstanding shares
(being 100,000 ordinary shares of US$ 0.0001 par value each) of the Company
(collectively, the “Purchased Shares”), free and clear of all Liens (other than
potential restrictions on resale under applicable securities Laws).

  

1.2 Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, in full payment for the Purchased Shares, the
Purchaser shall issue and deliver to the Sellers an aggregate of 254,813,383
Purchaser Shares (the “Exchange Shares”). Each Seller shall receive its pro rata
share of the Exchange Shares based on the percentage of Purchased Shares owned
by such Seller as compared to the total number of Purchased Shares owned by all
Sellers (such Seller’s “Pro Rata Share”).

 

1.3 Company Shareholder Consent. Each Seller, as a shareholder of the Company,
hereby approves, authorizes and consents to the Company’s execution and delivery
of this Agreement and the Ancillary Documents to which it is or is required to
be a party or otherwise bound, the performance by the Company of its obligations
hereunder and thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby. Each Seller acknowledges and agrees that the
consents set forth herein are intended and shall constitute such consent of the
Sellers as may be required (and shall, if applicable, operate as a written
shareholder resolution of the Company) pursuant to the Company Charter, any
other agreement in respect of the Company to which any Seller is a party and all
applicable Laws.

  

ARTICLE II 
CLOSING 

 

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article VIII, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Hunter Taubman
Fischer & Li LLC, 1450 Broadway, 26th Floor, New York, NY 10018, on the third
(3rd) Business Day after all the closing conditions to this Agreement have been
satisfied or waived at 10:00 a.m. local time, or at such other date, time or
place as the Purchaser and the Company may agree (the date and time at which the
Closing is actually held being the “Closing Date”).

 



2

 

 

ARTICLE III 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 

 

Except as set forth in the disclosure schedules delivered by the Purchaser to
the Company and the Sellers on the date hereof (the “Purchaser Disclosure
Schedules”), the Section numbers of which are numbered to correspond to the
Section numbers of this Agreement to which they refer, or in the SEC Reports,
each of the Purchaser, the Purchaser’s direct and indirect Subsidiaries and any
variable interest entities of the Purchaser (a “V.I.E.,” and each of the
foregoing, together with any VIE, a “Purchaser Subsidiary” and collectively, the
“Purchaser Subsidiaries”) and the Purchaser Representative, on a joint and
several basis, represents and warrants to the Company and the Sellers, as
follows:

 

3.1 Due Organization and Good Standing. The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware. The Purchaser has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. Each Purchaser Subsidiary is a corporation or other entity duly
formed, validly existing and in good standing under the Laws of its jurisdiction
of organization and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. Each of the Purchaser and the Purchaser Subsidiaries (each, a
“Purchase Entity” and collectively, the “Purchaser Entities”) is duly qualified
or licensed and in good standing to conduct business in each jurisdiction in
which it is incorporated or registered and in each other jurisdiction where it
does business or operates to the extent that the character of the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except for any deviations from
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect on the Purchaser. Schedule 3.1 lists all jurisdictions in which
each Purchaser Entity is organized and qualified to conduct business and all
names other than its legal name under which any Purchaser Entity does business,
unless otherwise disclosed in the Purchaser’s SEC Reports. The Purchaser has
made available to the Company and the Sellers accurate and complete copies of
its Organizational Documents and the Organizational Documents of each of its
Subsidiaries, each as amended to date and as currently in effect. No Purchaser
Entity is in material violation of any provision of its Organizational
Documents.

 

3.2 Authorization; Binding Agreement. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is or is required to be a party, to perform the Purchaser’s
obligations, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and each Ancillary Document to
which it is or is required to be a party and the consummation of the
transactions contemplated hereby and thereby (a) have been duly and validly
authorized by the board of directors of the Purchaser, and (b) no other
corporate proceedings, other than as set forth elsewhere in the Agreement, on
the part of the Purchaser are necessary to authorize the execution and delivery
of this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Purchaser is or is required to be
a party shall be when delivered, duly and validly executed and delivered by the
Purchaser and, assuming the due authorization, execution and delivery of this
Agreement and such Ancillary Documents by the other parties hereto and thereto,
constitutes, or when delivered shall constitute, the legal, valid and binding
obligation of the Purchaser and each Purchaser Subsidiary, enforceable against
the Purchaser and each Purchaser Subsidiary in accordance with its terms, except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting the enforcement of creditors’ rights generally or
by any applicable statute of limitation or by any valid defense of set-off or
counterclaim, and the fact that equitable remedies or relief (including the
remedy of specific performance) are subject to the discretion of the court from
which such relief may be sought (collectively, the “Enforceability Exceptions”).

  



3

 

 

3.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of any Purchaser Entity is required to be obtained or made in
connection with the execution, delivery or performance by the Purchaser Entity
of this Agreement and each Ancillary Document to which it is a party or the
consummation by the Purchaser Entity of the transactions contemplated hereby and
thereby, other than (a) such filings as may be required in any jurisdiction
where the Purchaser Entity is qualified or authorized to conduct business as a
foreign corporation in order to maintain such qualification or authorization,
(b) such filings as contemplated by this Agreement, (c) any filings required
with NASDAQ with respect to the transactions contemplated by this Agreement, (d)
applicable requirements, if any, of the Securities Act, the Exchange Act, and/
or any state “blue sky” securities Laws, and the rules and regulations
thereunder, and (e) where the failure to obtain or make such Consents or to make
such filings or notifications, would not reasonably be expected to have a
Material Adverse Effect on the Purchaser as a whole or any Purchaser Entity.

 

3.4 Non-Contravention. The execution and delivery by the Purchaser of this
Agreement and each Ancillary Document to which it is a party or otherwise bound,
the consummation by any Purchaser Entity of the transactions contemplated hereby
and thereby, and compliance by any Purchaser Entity with any of the provisions
hereof and thereof, will not (a) conflict with or violate any provision of any
Purchaser Entity’s Organizational Documents, (b) subject to obtaining the
Consents from Governmental Authorities referred to in Section 3.3 hereof, and
any condition precedent to such Consent or waiver having been satisfied,
conflict with or violate any Law, Order or Consent applicable to any Purchaser
Entity or any of its properties or assets, or (c) (i) violate, conflict with or
result in a breach of, (ii) constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by any Purchaser Entity under, (v) result in
a right of termination or acceleration under, (vi) give rise to any obligation
to make payments or provide compensation under, (vii) result in the creation of
any Lien upon any of the properties or assets of any Purchaser Entity under,
(viii) give rise to any obligation to obtain any third party consent or provide
any notice to any Person or (ix) give any Person the right to declare a default,
exercise any remedy, claim a rebate, chargeback, penalty or change in delivery
schedule, accelerate the maturity or performance, cancel, terminate or modify
any right, benefit, obligation or other term under, any of the terms, conditions
or provisions of, any Purchaser Material Contract to which any Purchaser Entity
is a party or its properties or assets are otherwise bound, except for any
deviations from any of the foregoing clauses (b) or (c) that would not
reasonably be expected to have a Material Adverse Effect on the Purchaser.

 

3.5 Capitalization.

 

(a) The Purchaser is authorized to issue (i) 100,000,000 Purchaser Shares and
(ii) 10,000,000 preferred shares, par value $0.0001 per share. The issued and
outstanding Purchaser Shares as of the date of this Agreement are set forth
on Schedule 3.5(a). All outstanding Purchaser Shares are duly authorized,
validly issued, fully paid and non-assessable and not subject to or issued in
violation of any purchase option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the DGCL, the
Purchaser Charter or any Contract to which the Purchaser is a party or by which
it or its securities are bound. The Purchaser holds no shares or other equity
interests in or of the Purchaser in its treasury. None of the outstanding
Purchaser Shares has been issued in violation of any applicable securities Laws.

 



4

 

 

(b) Except as set forth in the SEC Reports, the Purchaser does not have any
Subsidiaries, control any V.I.E. or own any equity interests in any other
Person. All of the outstanding equity securities of each Subsidiary of the
Purchaser are duly authorized and validly issued, fully paid and non-assessable
(if applicable), and were offered, sold and delivered in compliance with all
applicable securities Laws, and owned by the Purchaser or one of its
Subsidiaries free and clear of all Liens (other than those, if any, imposed by
such Subsidiary’s Organizational Documents, which are set forth in Schedule
3.5(b) or disclosed in the Purchaser’s SEC Reports.).There are no Contracts to
which the Purchaser or any of its Affiliates is a party or bound with respect to
the voting (including voting trusts or proxies) of the shares or other equity
interests of any Subsidiary of the Purchaser other than the Organizational
Documents of any such Subsidiary. There are no outstanding equity appreciation,
phantom equity, profit participation or similar rights granted by any Purchaser
Subsidiary. No Purchaser Subsidiary has any limitation on its ability to make
any distributions or dividends to its equity holders, whether by Contract, Order
or applicable Law. Except as set forth in the SEC Reports, the Purchaser does
not own or have any rights to acquire, directly or indirectly, any shares or
other equity interests of any Person. None of the Purchaser or its Subsidiaries
is a participant in any joint venture, partnership or similar arrangement. There
are no outstanding material contractual obligations of the Purchaser or its
Subsidiaries to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person (other than loans to
customers in the ordinary course of business).

  

(c) Except as set forth in the SEC Reports, there are no (i) outstanding
options, warrants, puts, calls, convertible securities, preemptive or similar
rights, (ii) bonds, debentures, notes or other Indebtedness having general
voting rights or that are convertible or exchangeable into securities having
such rights or (iii) subscriptions or other rights, agreements, arrangements,
Contracts or commitments of any character (A) relating to the issued or unissued
shares of the Purchaser or any Purchaser Subsidiary, or (B) obligating the
Purchaser or any Purchaser Subsidiary to issue, transfer, deliver or sell or
cause to be issued, transferred, delivered, sold or repurchased any options or
shares or securities convertible into or exchangeable for such shares, or (C)
obligating the Purchaser or any Purchaser Subsidiary to grant, extend or enter
into any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment for such capital shares. Other than as expressly set
forth in this Agreement, there are no outstanding obligations of the Purchaser
to repurchase, redeem or otherwise acquire any shares of the Purchaser or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Person. Except as set forth in the SEC
Reports, there are no shareholders agreements, voting trusts or other agreements
or understandings to which the Purchaser is a party with respect to the voting
of any shares of the Purchaser.

 

(d) Except as set forth in Schedule 3.5(d), all Indebtedness of the Purchaser
(including each Purchaser Subsidiary) is disclosed in the SEC Reports. No
Indebtedness of the Purchaser contains any restriction upon: (i) the prepayment
of any of such Indebtedness, (ii) the incurrence of Indebtedness by the
Purchaser or any Purchaser Subsidiary or (iii) the ability of the Purchaser or
any Purchaser Subsidiary to grant any Lien on its properties or assets.

 

(e) Except as contemplated by this Agreement or disclosed in the SEC Reports,
the Purchaser has not declared or paid any distribution or dividend in respect
of its shares and has not repurchased, redeemed or otherwise acquired any of its
shares, and the Purchaser’s board of directors has not authorized any of the
foregoing.

 



5

 

 

3.6 SEC Filings and Purchaser Financials.

 

(a) The Purchaser, since January 1, 2017, has filed all forms, reports,
schedules, statements, registrations statements, prospectuses and other
documents required to be filed or furnished by the Purchaser with the SEC under
the Securities Act and/or the Exchange Act, together with any amendments,
restatements or supplements thereto. Except to the extent available on the SEC’s
web site through EDGAR, the Purchaser has delivered to the Company copies in the
form filed with the SEC of all of the following: (i) the Purchaser’s Annual
Reports on Form 10-K for each fiscal year of the Purchaser beginning with the
year ended March 31, 2017, (ii) the Purchaser’s Quarterly Reports on Form 10-Q
for each fiscal quarter that the Purchaser filed such reports to disclose its
quarterly financial results in each of the fiscal years of the Purchaser
referred to in clause (i) above and Quarterly Reports on Form 10-Q for the
fiscal quarter ended December 31, 2018, (iii) all other forms, reports,
registration statements, prospectuses and other documents (other than
preliminary materials) filed by the Purchaser with the SEC since the beginning
of the first fiscal year referred to in clause (i) above (the forms, reports,
registration statements, prospectuses and other documents referred to in clauses
(i), (ii) and (iii) above, whether or not available through EDGAR, are,
collectively, the “SEC Reports”) and (iv) all certifications and statements
required by (A) Rules 13a-14 or 15d-14 under the Exchange Act, and (B) 18 U.S.C.
§1350 (Section 906 of SOX) with respect to any report referred to in clause (i)
above (collectively, the “Public Certifications”). The SEC Reports were prepared
in all material respects in accordance with the requirements of the Securities
Act and the Exchange Act, as the case may be, and the rules and regulations
thereunder and did not, as of their respective effective dates (in the case of
SEC Reports that are registration statements filed pursuant to the requirements
of the Securities Act) and at the time they were filed with the SEC (in the case
of all other SEC Reports) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The Purchaser, as of the date of
this Agreement, is not aware of any filed SEC Report to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
Public Certifications are each true as of their respective dates of filing. As
used in this Section 3.6, the term “file” shall be broadly construed to include
any manner permitted by SEC rules and regulations in which a document or
information is furnished, supplied or otherwise made available to the SEC. As of
the date of this Agreement, (A) the Purchaser Shares are listed on NASDAQ, (B)
the Purchaser has not received any written deficiency notice from NASDAQ
relating to the continued listing requirements of the Purchaser Shares, (C)
there are no Actions pending or, to the Knowledge of the Purchaser, threatened
against the Purchaser with respect to any intention by such entity to suspend,
prohibit or terminate the quoting of the Purchaser Shares on NASDAQ and (D) the
Purchaser Shares are in compliance with all of the applicable listing and
corporate governance rules of NASDAQ. 

 

(b) The financial statements and notes contained or incorporated by reference in
the SEC Reports (the “Purchaser Financials”), fairly present in all material
respects the financial position and the results of operations, changes in
shareholders’ equity, and cash flows of the Purchaser at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with (i) GAAP methodologies applied on a consistent basis throughout the periods
involved and (ii) Regulation S-X or Regulation S-K, as applicable (except as may
be indicated in the notes thereto and for the omission of notes and audit
adjustments in the case of unaudited quarterly financial statements to the
extent permitted by Regulation S-X or Regulation S-K, as applicable).

 



6

 

 

(c) Except as and to the extent reflected or reserved against in the Purchaser
Financials, the Purchaser has not incurred any Liabilities or obligations of the
type required to be reflected on a balance sheet in accordance with GAAP that is
not adequately reflected or reserved on or provided for in the Purchaser
Financials, other than Liabilities of the type required to be reflected on a
balance sheet in accordance with GAAP that have been incurred since January 1,
2017 in the ordinary course of business.

 

3.7 Absence of Certain Changes. The Purchaser or each Purchaser Subsidiary has
since January 1, 2017, (a) conducted its business only in the ordinary course of
business consistent with past practice, (b) not been subject to a Material
Adverse Effect and (c) has not taken any action or committed or agreed to take
any action that would be prohibited by Section 6.3 if such action were taken on
or after the date hereof without the consent of the Company and the Sellers.

 

3.8 Compliance with Laws. The Purchaser or each Purchaser Subsidiary is, and has
since its respective date of formation been, in compliance with all Laws
applicable to it by which it or any of its properties, assets, employees,
business or operations are or were bound or affected except for such
noncompliance which would not reasonably be expected to have a Material Adverse
Effect on the Purchaser or any Purchaser Subsidiary, and the Purchaser or each
Purchaser Subsidiary has not received written notice alleging any violation of
applicable Law in any material respect by the Purchaser or any Purchaser
Subsidiary.

 

3.9 Actions; Orders; Permits. Except as set forth in the SEC Reports, there is
no (a) Action of any nature pending or, to the Purchaser’s Knowledge,
threatened, nor is there any reasonable basis for any Action to be made, or (b)
Order pending now or rendered by a Governmental Authority, in either case of (a)
or (b) by or against the Purchaser or any Purchaser Subsidiary, its current or
former directors, officers or equity holders, which would reasonably be expected
to have a Material Adverse Effect on the Purchaser or Purchaser Subsidiaries.
None of the current or former officers, senior management or directors of the
Purchaser or any Purchaser Subsidiary have been charged with, indicted for,
arrested for, or convicted of any felony or any crime involving fraud. The
Purchaser or each Purchaser Subsidiary holds all Permits necessary to lawfully
conduct its business as presently conducted, and to own, lease and operate its
assets and properties, all of which are in full force and effect, except where
the failure to hold such Permit or for such Permit to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect on the
Purchaser or any Purchaser Subsidiary.

  

3.10 Taxes and Returns.

 

(a) The Purchaser or each Purchaser Subsidiary has or will have timely filed, or
caused to be timely filed, all Tax Returns by it, which Tax Returns are true,
accurate, correct and complete, and has paid, collected or withheld, or caused
to be paid, collected or withheld, all Taxes required to be paid, collected or
withheld, other than such Taxes for which adequate reserves in the Purchaser
Financials have been established in accordance with GAAP. Schedule 3.10(a) sets
forth each jurisdiction where the Purchaser or any Purchaser Subsidiary files or
is required to file a Tax Return. Each Purchaser Entity has complied in all
material respects with all applicable Laws relating to Tax. There is no current
pending or, to the Knowledge of a Purchaser Entity, threatened Action against
such Purchaser Entity by a Governmental Authority in a jurisdiction where the
Purchaser Entity does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction. There are no audits, examinations, investigations
or other proceedings pending, or to the Knowledge of the Purchaser, threatened
Action, against any Purchaser Entity in respect of any Tax, and each Purchaser
Entity has not been notified in writing of any proposed Tax claims or
assessments against the Purchaser Entity (other than, in each case, claims or
assessments for which adequate reserves in the Purchaser Financials have been
established in accordance with GAAP or are immaterial in amount). There are no
Liens with respect to any Taxes upon any of the Purchaser Entity’s assets, other
than Permitted Liens. Each Purchaser Entity has collected or withheld all Taxes
currently required to be collected or withheld by it, and all such Taxes have
been paid to the appropriate Governmental Authorities or set aside in
appropriate accounts for future payment when due. Each Purchaser Entity has no
outstanding waivers or extensions of any applicable statute of limitations to
assess any material amount of Taxes. There are no outstanding requests by any
Purchaser Entity for any extension of time within which to file any Tax Return
or within which to pay any Taxes shown to be due on any Tax Return.

 



7

 

 

(b) Since January 1, 2017, each Purchaser Entity has not (i) changed any Tax
accounting methods, policies or procedures except as required by a change in
Law, (ii) made, revoked, or amended any material Tax election, (iii) filed any
amended Tax Returns or claim for refund or (iv) entered into any closing
agreement affecting or otherwise settled or compromised any material Tax
Liability or refund.

 

(c) No Purchaser Entity has any Liability for the Taxes of another Person (other
than another Purchaser Entity) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise. No
Purchaser Entity is a party to or bound by any Tax indemnity agreement, Tax
sharing agreement or Tax allocation agreement or similar agreement, arrangement
or practice with respect to Taxes (including advance pricing agreement, closing
agreement or other agreement relating to Taxes with any Governmental Authority)
that will be binding on the Purchaser or any Purchaser Subsidiary with respect
to any period following the Closing Date.

 

(d) No Purchaser Entity has requested, or is the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

3.11 Employees and Employee Benefit Plans. Except as set forth in the SEC
Reports, no Purchaser Entity maintains, or has any liability under, any employee
benefit plans.

 

3.12  Properties. Except as set forth in the SEC Reports, the Purchaser or each
other Purchaser Entity does not own, license or otherwise have any right, title
or interest in any material Intellectual Property. Except as set forth in the
SEC Reports, each Purchaser Entity does not own or lease any material real
property or Personal Property.

 

Each Purchaser Entity has good and marketable title to, or a valid leasehold
interest in or right to use, all of its assets, free and clear of all Liens
other than (a) Permitted Liens, (b) the rights of lessors under leasehold
interests and (c) Liens specifically identified on the Interim Balance Sheet.
The assets (including Intellectual Property rights and contractual rights) of
the Purchaser Entities constitute all of the assets, rights and properties that
are used in the operation of the businesses of the Purchaser Entities as it is
now conducted and presently proposed to be conducted or that are used or held by
the Purchaser Entities for use in the operation of the businesses of the Target
Companies, and taken together, are adequate and sufficient for the operation of
the businesses of the Purchaser Entities as currently conducted and as presently
proposed to be conducted. 

 



8

 

 

3.13  Material Contracts.

 

(a) Except as set forth in the SEC Reports, other than this Agreement or the
Ancillary Documents, there are no Contracts to which the Purchaser or any other
Purchaser Entity is a party or by which any of its properties or assets may be
bound, subject or affected, which (i) creates or imposes a Liability greater
than $250,000, (ii) may not be cancelled by any Purchaser Entity on less than
sixty (60) days’ prior notice without payment of a material penalty or
termination fee or (iii) prohibits, prevents, restricts or impairs in any
material respect any business practice of any Purchaser Entity as its business
as is currently conducted, any acquisition of material property by the Purchaser
Entity, or restricts in any material respect the ability of any Purchaser Entity
from engaging in business as currently conducted by it or from competing with
any other Person, or (iv) is otherwise material to any Purchaser Entity and not
described in clauses (i) through (iii) above (each, a “Purchaser Material
Contract”). All Purchaser Material Contracts have been made available to the
Company other than those that are exhibits to the SEC Reports.

 

(b) With respect to each Purchaser Material Contract: (i) the Purchaser Material
Contract was entered into at arms’ length and in the ordinary course of
business; (ii) the Purchaser Material Contract is legal, valid, binding and
enforceable in all material respects against the respective Purchaser Entity
and, to the Knowledge of the Purchaser Entity, the other parties thereto, and is
in full force and effect (except as such enforcement may be limited by the
Enforceability Exceptions); (iii) each Purchaser Entity is not in breach or
default in any material respect, and no event has occurred that with the passage
of time or giving of notice or both would constitute such a breach or default in
any material respect by the respective Purchaser Entity, or permit termination
or acceleration by the other party, under such Purchaser Material Contract; and
(iv) to the Knowledge of the Purchaser, no other party to any Purchaser Material
Contract is in breach or default in any material respect, and no event has
occurred that with the passage of time or giving of notice or both would
constitute such a breach or default by such other party, or permit termination
or acceleration by the respective Purchaser Entity under any Purchaser Material
Contract; (v) neither the execution of this Agreement nor the consummation of
the transactions contemplated by this Agreement will affect the validity or
enforceability of any Purchaser Material Contract; (vi) No Purchaser Entity has
received written notice of an intention by any party to any such Purchaser
Material Contract that provides for a continuing obligation by any party thereto
to terminate such Purchaser Material Contract or amend the terms thereof, other
than modifications in the ordinary course of business that do not materially
adversely affect any Purchaser Entity; and (vii) no Purchaser Entity has waived
any rights under any such Purchaser Material Contract.

 

3.14 Transactions with Affiliates. The SEC Reports set forth the Contracts and
arrangements that are in existence as of the date of this Agreement under which
there are any existing or future Liabilities or obligations between the
Purchaser or any other Purchaser Entity and any (a) present or former director,
officer or employee or Affiliate of any Purchaser Entity, or any family member
of any of the foregoing, or (ii) record or beneficial owner of more than five
percent (5%) of the outstanding Purchaser Shares as of the date hereof. Except
as set forth in the SEC Reports, no Purchaser Entity nor any of its Affiliates,
nor any officer, director, manager, employee, trustee or beneficiary of a
Purchaser Entity or any of its Affiliates, nor any immediate family member of
any of the foregoing (whether directly or indirectly through an Affiliate of
such Person) (each of the foregoing, a “Related Person”) is presently, or since
January 1, 2015 has been, a party to any transaction with a Purchaser Entity,

 

3.15  Investment Company Act. The Purchaser is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 



9

 

 

3.16  Finders and Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from the Purchaser, any
Purchaser Subsidiary, the Target Companies or any of their respective Affiliates
in connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Purchaser.

 

3.17 Ownership of Exchange Shares. All Exchange Shares issued and delivered in
accordance with Article I to the Sellers shall be, upon issuance and delivery of
such Exchange Shares, duly authorized, validly issued, fully paid and
non-assessable, free and clear of all Liens, other than restrictions arising
from applicable securities Laws, the Lock-Up Agreement, and any Liens incurred
by Sellers, and the issuance and sale of such Exchange Shares pursuant hereto
will not be subject to or give rise to any preemptive rights or rights of first
refusal.

 

3.18 Certain Business Practices.

 

(a) Neither the Purchaser, nor any Purchaser Subsidiary, nor, to the Knowledge
of the Purchaser, any of their Representatives acting on their behalf, has (i)
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977, (iii) made any other unlawful payment or (iv) since
January 1, 2015, directly or indirectly, given or agreed to give any gift or
similar benefit in any material amount to any customer, supplier, governmental
employee or other Person who is or may be in a position to help or hinder the
Purchaser or any Purchaser Subsidiary or assist it in connection with any actual
or proposed transaction.

 

(b) The operations of the Purchaser (including all Purchaser Subsidiaries) are
and have been conducted at all times in compliance with laundering statutes in
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority, and no Action involving the Purchaser or
any Purchaser Subsidiary with respect to the any of the foregoing is pending or,
to the Knowledge of the Purchaser, threatened.

 

(c) None of the Purchaser or any Purchase Subsidiary or any of its directors or
officers, or, to the Knowledge of the Purchaser, any other Representative acting
on behalf of the Purchaser or any Purchase Subsidiary, is currently identified
on the specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), and the Purchaser or
each Purchaser Subsidiary has not, directly or, to the Knowledge of the
Purchaser, indirectly, used any funds, or loaned, contributed or otherwise made
available such funds to any Subsidiary, joint venture partner or other Person,
in connection with any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar
or any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to, or otherwise in violation of, any
U.S. sanctions administered by OFAC in the last five (5) fiscal years.

 

3.19   Intentionally Left Blank

 

3.20 Purchaser Assets and Liabilities. Immediately following the closing of the
Spin-Off Transaction, the Purchase shall have no assets or liabilities owned
immediately prior to the Closing.

 



10

 

 

3.21 Disclosure. No representations or warranties by the Purchaser (including
the Purchaser Subsidiaries) in this Agreement (including the disclosure
schedules hereto) or the Ancillary Documents, and none of the information
supplied or to be supplied by the Purchaser (including any Purchaser Subsidiary)
in connection with the transactions contemplated by this Agreement (a) contains
or will contain any untrue statement of a material fact, or (b) omits or will
omit to state, when read in conjunction with all of the information contained in
this Agreement, the disclosure schedules hereto and the Ancillary Documents, any
fact necessary to make the statements or facts contained therein not materially
misleading. 

 

3.22 Independent Investigation. The Purchaser has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Target Companies,
and acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Target Companies for such purpose. The Purchaser acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Company and
the Sellers set forth in Article IV and Article V (including the related
portions of the Company Disclosure Schedules and any Supplemental Disclosure
Schedules provided by the Company or the Sellers); and (b) none of the Company,
the Sellers or their respective Representatives have made any representation or
warranty as to the Target Companies, the Sellers or this Agreement, except as
expressly set forth in Article IV and Article V (including the related portions
of the Company Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Company or the Sellers).

 

3.23 No Disagreement with Accountants. The Purchaser does not have any
disagreements with their accountants on any matters related to the Purchaser
Financials.

 

ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 

 

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, each of the Company and the Target Companies, on
a joint and several basis, represents and warrants to the Purchaser, as follows:

  

4.1 Due Organization and Good Standing. The Company is a business company duly
organized, validly existing and in good standing under the Laws of the Cayman
Islands and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Each Subsidiary
of the Company is a corporation or other entity duly formed, validly existing
and in good standing under the Laws of its jurisdiction of organization and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Each Target
Company is duly qualified or licensed and in good standing in the jurisdiction
in which it is incorporated or registered and in each other jurisdiction where
it does business or operates to the extent that the character of the property
owned, or leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except for any deviations from
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect on the Company. Schedule 4.1 lists all jurisdictions in which any
Target Company is organized and qualified to conduct business and all names
other than its legal name under which any Target Company does business. The
Company has provided to the Purchaser accurate and complete copies of its
Organizational Documents and the Organizational Documents of each of its
Subsidiaries, each as amended to date and as currently in effect. No Target
Company is in material violation of any provision of its Organizational
Documents.

 



11

 

 

4.2 Authorization; Binding Agreement. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is or is required to be a party, to perform the Company’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which the Company is or is required to be a party
and the consummation of the transactions contemplated hereby and thereby, (a)
have been duly and validly authorized by the Company’s board of directors and
the Company’s shareholders to the extent required by the Company’s
Organizational Documents, the Cayman Companies Act, any other applicable Law or
any Contract to which the Company or any of its shareholders is a party or by
which it or its securities are bound and (b) no other proceedings on the part of
the Company are necessary to authorize the execution and delivery of this
Agreement and each Ancillary Document to which it is a party or to consummate
the transactions contemplated hereby and thereby. This Agreement has been, and
each Ancillary Document to which the Company is or is required to be a party
shall be when delivered, duly and validly executed and delivered by the Company
and assuming the due authorization, execution and delivery of this Agreement and
any such Ancillary Document by the other parties hereto and thereto,
constitutes, or when delivered shall constitute, the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to the Enforceability Exceptions.

 

4.3 Capitalization.

 

(a) The Company is authorized to issue 500,000,000 Company Ordinary Shares,
100,000 of which shares are issued and outstanding. Prior to giving effect to
the transactions contemplated by this Agreement, the Sellers are the legal
(registered) and beneficial owners of all of the issued and outstanding shares
and other equity interests in or of the Company, with each Seller owning the
shares and any other equity interests in the Company set forth on Schedule
4.3(a), all of which shares and other equity interests are owned free and clear
of any Liens. The Purchased Shares to be delivered by the Sellers to the
Purchaser at the Closing constitute all of the issued and outstanding shares and
other equity interests in or of the Company. All of the outstanding shares and
other equity interests in or of the Company have been duly authorized, are fully
paid and non-assessable and not in violation of any purchase option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the BVI Act, any other applicable Law, the Company Charter or
any Contract to which the Company is a party or by which it or its securities
are bound. The Company holds no shares or other equity interests in or of the
Company in its treasury. None of the outstanding shares or other equity
interests in or of the Company were issued in violation of any applicable
securities Laws.

 

(b) There are no options, warrants or other rights to subscribe for or purchase
any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or any
of its shareholders is a party or bound relating to any equity securities of the
Company, whether or not outstanding. There are no outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to the
Company. There are no voting trusts, proxies, shareholder agreements or any
other agreements or understandings with respect to the voting of the Company’s
shares or other equity interests. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
or other equity interests or securities in or of the Company, nor has the
Company granted any registration rights to any Person with respect to the
Company’s equity securities. All of the Company’s securities have been granted,
offered, sold and issued in compliance with all applicable securities Laws. As a
result of the consummation of the transactions contemplated by this Agreement,
no shares or other equity interests in or of the Company are issuable and no
rights in connection with any interests, warrants, rights, options or other
securities of the Company accelerate or otherwise become triggered (whether as
to vesting, exercisability, convertibility or otherwise).

  



12

 

 

(c) The Company has not declared or paid any distribution or dividend in respect
of its shares or other equity interests and has not repurchased, redeemed or
otherwise acquired any shares or other equity interests in or of the Company,
and the board of directors of the Company has not authorized any of the
foregoing.

 

4.4 Subsidiaries.

 

(a) Schedule 4.4(a) sets forth the name of each Subsidiary of the Company, and
with respect to each Subsidiary (a) its jurisdiction of organization and (b) its
Tax election to be treated as a corporate or a disregarded entity under the Code
and any state or applicable non-U.S. Tax laws, if any. All of the outstanding
equity securities of each Subsidiary of the Company are duly authorized and
validly issued, fully paid and non-assessable (if applicable), and were offered,
sold and delivered in compliance with all applicable securities Laws, and owned
by the Company or one of its Subsidiaries free and clear of all Liens (other
than those, if any, imposed by such Subsidiary’s Organizational Documents or
V.I.E. Agreement). There are no Contracts to which the Company or any of its
Affiliates is a party or bound with respect to the voting (including voting
trusts or proxies) of the shares or other equity interests of any Subsidiary of
the Company other than the Organizational Documents, V.I.E. Agreements or
otherwise disclosed in Disclosure Schedule of any such Subsidiary. There are no
outstanding or authorized options, warrants, rights, agreements, subscriptions,
convertible securities or commitments to which any Subsidiary of the Company is
a party or which are binding upon any Subsidiary of the Company providing for
the issuance or redemption of any shares or other equity interests in or of any
Subsidiary of the Company except for V.I.E. Agreements of such Subsidiary or
otherwise disclosed in Disclose Schedule. Except for V.I.E. Agreements, there
are no outstanding equity appreciation, phantom equity, profit participation or
similar rights granted by any Subsidiary of the Company. Except for V.I.E.
Agreements of the Subsidiary, no Subsidiary of the Company has any limitation on
its ability to make any distributions or dividends to its equity holders,
whether by Contract, Order or applicable Law. The Company does not own or have
any rights to acquire, directly or indirectly, any shares or other equity
interests of any Person. None of the Company or its Subsidiaries is a
participant in any joint venture, partnership or similar arrangement. There are
no outstanding material contractual obligations of the Company or its
Subsidiaries to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person (other than loans to
customers in the ordinary course of business).

 

(b) WFOE controls Yingran Hangzhou and Xiaotai Zhejiang via the following
agreements each dated September 20, 2018 (the “V.I.E. Agreements” and each, a
“V.I.E. Agreement”): Consulting Services Agreement, Operating Agreement, Call
Option Agreement, Voting Rights Proxy Agreement and Equity Pledge Agreement.
There are no outstanding options, warrants, rights (including conversion rights,
preemptive rights, rights of first refusal or similar rights) or agreements to
purchase or acquire any equity interest, or any securities convertible into or
exchangeable for an equity interest, of the Xiaotai Zhejiang.

 



13

 

 

4.5 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of any Target Company is required to be obtained or made in connection
with the execution, delivery or performance by the Company of this Agreement or
any Ancillary Documents to which it is a party or the consummation by the
Company of the transactions contemplated hereby or thereby other than (a) such
filings as contemplated by this Agreement and (b) where the failure to obtain or
make such Consents or to make such filings or notifications, would not
reasonably be expected to have a Material Adverse Effect on the Company.

 

4.6 Non-Contravention. The execution and delivery by the Company (or any other
Target Company, as applicable) of this Agreement and each Ancillary Document to
which any Target Company is a party or otherwise bound, and the consummation by
any Target Company of the transactions contemplated hereby and thereby and
compliance by any Target Company with any of the provisions hereof and thereof,
will not (a) conflict with or violate any provision of any Target Company’s
Organizational Documents, (b) subject to obtaining the Consents from
Governmental Authorities referred to in Section 4.5 hereof, and any condition
precedent to such Consent or waiver having been satisfied, conflict with or
violate any Law, Order or Consent applicable to any Target Company or any of
their properties or assets, or (c) (i) violate, conflict with or result in a
breach of, (ii) constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by any Target Company under, (v) result in a
right of termination or acceleration under, (vi) give rise to any obligation to
make payments or provide compensation under, (vii) result in the creation of any
Lien upon any of the properties or assets of any Target Company under, (viii)
give rise to any obligation to obtain any third party consent or provide any
notice to any Person or (ix) give any Person the right to declare a default,
exercise any remedy, claim a rebate, chargeback, penalty or change in delivery
schedule, accelerate the maturity or performance, cancel, terminate or modify
any right, benefit, obligation or other term under, any of the terms, conditions
or provisions of, any Company Material Contract, except for any deviations from
any of the foregoing clauses that would not reasonably be expected to have a
Material Adverse Effect on the Company.

 

4.7 Financial Statements.

 

(a) As used herein, the term “Company Financials” means the (i) audited
consolidated financial statements of the Target Companies (including, in each
case, any related notes thereto), consisting of the consolidated balance sheets
of the Target Companies as of December 31, 2018 and 2017, and the related
consolidated audited income statements, changes in shareholder equity and
statements of cash flows for the years then ended. The Company Financials (i)
accurately reflect the books and records of the Target Companies as of the times
and for the periods referred to therein, (ii) were prepared in accordance with
GAAP, consistently applied throughout and among the periods involved (except
that the unaudited statements exclude the footnote disclosures and other
presentation items required for GAAP and exclude year-end adjustments which will
not be material in amount), and (iii) fairly present in all material respects
the financial position of the Target Companies as of the respective dates
thereof and the results of the operations and cash flows of the Target Companies
for the periods indicated.

 



14

 

 

(b) Each Target Company maintains accurate books and records reflecting its
assets and Liabilities in all material respects and maintains proper and
adequate internal accounting controls that provide reasonable assurance that (i)
such Target Company does not maintain any off-the-book accounts and that such
Target Company’s assets are used only in accordance with the Target Company’s
management directives, (ii) transactions are executed with management’s
authorization, (iii) transactions are recorded as necessary to permit
preparation of the financial statements of such Target Company and to maintain
accountability for such Target Company’s assets, (iv) access to such Target
Company’s assets is permitted only in accordance with management’s
authorization, (v) the reporting of such Target Company’s assets is compared
with existing assets at regular intervals and verified for actual amounts and
(vi) accounts, notes and other receivables are recorded accurately, and proper
and adequate procedures are implemented to effect the collection of accounts,
notes and other receivables on a current and timely basis. No Target Company has
been subject to or involved in any fraud that involves management or other
employees who have a significant role in the internal controls over financial
reporting of the Company and its Subsidiaries. Since January 1, 2017, neither
Company or its Representatives has received any written complaint, allegation,
assertion or claim regarding the accounting or auditing practices, procedures,
methodologies or methods of any Target Company or its internal accounting
controls, including any material written complaint, allegation, assertion or
claim that any Target Company has engaged in questionable accounting or auditing
practices.

  

(c) No Target Company has ever been subject to the reporting requirements of
Sections 13(a) and 15(d) of the Exchange Act.

 

(d) All material Indebtedness of the Target Companies is disclosed in the
financial statements and related notes previously delivered to the Purchaser. No
material Indebtedness of any Target Company contains any restriction upon (i)
the prepayment of any of such Indebtedness, (ii) the incurrence of Indebtedness
by any Target Company, or (iii) the ability of the Target Companies to grant any
Lien on their respective properties or assets.

 

(e) No Target Company is subject to any Liabilities or obligations (whether or
not required to be reflected on a balance sheet prepared in accordance with
GAAP), except for those that are either (i) adequately reflected or reserved on
or provided for in the consolidated balance sheet of the Company and its
Subsidiaries as of the Interim Balance Sheet Date contained in the Company
Financials or (ii) not material and that were incurred after the Interim Balance
Sheet Date in the ordinary course of business consistent with past practice
(other than Liabilities for breach of any Contract or violation of any Law).

 

(f) All financial projections with respect to the Target Companies that were
delivered by or on behalf of the Company to the Purchaser or its Representatives
were prepared in good faith using assumptions that the Company believes to be
reasonable.

 

4.8 Absence of Certain Changes. Since the Interim Balance Sheet Date, each
Target Company has (a) conducted its business only in the ordinary course of
business consistent with past practice, (b) not been subject to a Material
Adverse Effect and (c) has not taken any action or committed or agreed to take
any action that would be prohibited by Section 6.2(b) if such action were taken
on or after the date hereof without the consent of the Purchaser other than such
action as contemplated by this Agreement.

 

4.9 Compliance with Laws. No Target Company is or has been in material conflict
or non-compliance with, or in material default or violation of, nor has any
Target Company received, since January 1, 2017, any written or, to the Knowledge
of the Company, oral notice of any material conflict or non-compliance with, or
material default or violation of, any applicable Laws by which it or any of its
properties, assets, employees, business or operations are or were bound or
affected, except for such conflict, noncompliance, default or violation which
would not reasonably be expected to have a Material Adverse Effect on the
Company.

 



15

 

 

4.10  Company Permits. Each Target Company (and its employees who are legally
required to be licensed by a Governmental Authority in order to perform his or
her duties with respect to his or her employment with any Target Company), holds
all Permits necessary to lawfully conduct in all material respects its business
as presently conducted and as currently contemplated to be conducted, and to
own, lease and operate its assets and properties (collectively, the
“Company Permits”). The Company has made available to the Purchaser true,
correct and complete copies of all material Company Permits. All of the Company
Permits are in full force and effect, and no suspension or cancellation of any
of the Company Permits is pending or, to the Company’s Knowledge, threatened,
except where the failure to hold such Permit or for such Permit to be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect on the Company.. No Target Company is in violation in any material
respect of the terms of any Company Permit.

 

4.11  Litigation. There is no (a) material Action of any nature pending or, to
the Company’s Knowledge, threatened, nor is there any reasonable basis for any
Action to be made, or (b) Order pending now or rendered by a Governmental
Authority since January 1, 2017, in either case of (a) or (b) by or against any
Target Company, its current or former directors, officers or equity holders,
which would reasonably be expected to have a Material Adverse Effect on the
Company. Since January 1, 2017, none of the current or former officers, senior
management or directors of any Target Company have been charged with, indicted
for, arrested for, or convicted of any felony or any crime involving fraud.

 

4.12 Material Contracts.

 

(a) Schedule 4.12(a) sets forth a true, correct and complete list of, and the
Company has made available to the Purchaser (including written summaries of oral
Contracts), true, correct and complete copies of, each Contract to which any
Target Company is a party or by which any Target Company, or any of its
properties or assets are bound or affected, which (i) creates or imposes a
Liability greater than $250,000, (ii) may not be cancelled by a Target Company
on less than sixty (60) days’ prior notice without payment of a material penalty
or termination fee or (iii) prohibits, prevents, restricts or impairs in any
material respect any business practice of a Target Company as its business as is
currently conducted (each contract required to be set forth on Schedule 4.12(a),
a “Company Material Contract”) that:

 

(i) contains covenants that limit the ability of any Target Company (A) to
compete in any line of business or with any Person or in any geographic area or
to sell, or provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

 

(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;

 

(iii) involves any exchange traded, over the counter or other swap, cap, floor,
collar, futures contract, forward contract, option or other derivative financial
instrument or Contract, based on any commodity, security, instrument, asset,
rate or index of any kind or nature whatsoever, whether tangible or intangible,
including currencies, interest rates, foreign currency and indices;

 



16

 

 

(iv) evidences Indebtedness (whether incurred, assumed, guaranteed or secured by
any asset) of any Target Company having an outstanding principal amount in
excess of $250,000;

 

(v) involves the acquisition or disposition, directly or indirectly (by merger
or otherwise), of assets with an aggregate value in excess of $250,000 (other
than in the ordinary course of business consistent with past practice) or shares
or other equity interests in or of another Person;

 

(vi)  relates to any merger, consolidation or other business combination with
any other Person or the acquisition or disposition of any other entity or its
business or material assets or the sale of any Target Company, its business or
material assets;

 

(vii) by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Target Companies under such Contract or
Contracts of more than $250,000 in the aggregate;

 

(viii) obligates the Target Companies to provide continuing indemnification or a
guarantee of obligations of a third party after the date hereof in excess of
$250,000;

 

(ix) is between any Target Company and any Top Customer or Top Supplier (other
than in the ordinary course of business);

 

(x) is between any Target Company and any directors, officers or employees of a
Target Company (other than at-will employment arrangements with employees
entered into in the ordinary course of business consistent with past practice),
including all non-competition, severance and indemnification agreements, or any
Related Person;

 

(xi) obligates the Target Companies to make any capital commitment or
expenditure in excess of $ (including pursuant to any joint venture);

  

(xii) relates to a material settlement entered into within three (3) years prior
to the date of this Agreement or under which any Target Company has outstanding
obligations (other than customary confidentiality obligations or in the ordinary
course of business);

 

(xiii) provides another Person (other than another Target Company or any
manager, director or officer of any Target Company) with a power of attorney;

 

(xiv) relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from any Target Company, other than
Off-the-Shelf Software Agreements; or

 

(xv) is otherwise material to any Target Company and not described in clauses
(i) through (xiv) above.

 



17

 

 

(b) With respect to each Company Material Contract: (i) such Company Material
Contract is valid and binding and enforceable in all material respects against
the Target Company party thereto (subject to the Enforceability Exceptions) and,
to the Knowledge of the Company, each other party thereto, and is in full force
and effect (except as such enforcement may be limited by the Enforceability
Exceptions); (ii) neither the execution of this Agreement nor the consummation
of the transactions contemplated by this Agreement will affect the validity or
enforceability of any Company Material Contract in any material respect ; (iii)
no Target Company is in breach or default in any material respect, and no event
has occurred that with the passage of time or giving of notice or both would
constitute a breach or default in any material respect by any Target Company, or
permit termination or acceleration by the other party thereto, under such
Company Material Contract; (iv) to the Knowledge of the Company, no other party
to such Company Material Contract is in breach or default in any material
respect, and no event has occurred that with the passage of time or giving of
notice or both would constitute such a breach or default by such other party in
any material respect, or permit termination or acceleration by any Target
Company, under such Company Material Contract; (v) no Target Company has
received written or, to the Knowledge of the Company, oral notice of an
intention by any party to any such Company Material Contract that provides for a
continuing obligation by any party thereto to terminate such Company Material
Contract or amend the terms thereof, other than modifications in the ordinary
course of business that do not materially adversely affect any Target Company;
and (vi) no Target Company has waived any material rights under any such Company
Material Contract.

 

4.13 Intellectual Property.

 

(a) Schedule 4.13(a)(i) sets forth: (i) all Patents, Trademarks, Internet Assets
and Copyrights owned or licensed by a Target Company or otherwise used or held
for use by a Target Company in which a Target Company is the owner, applicant or
assignee (“Company Registered IP”), specifying as to each item, as applicable:
(A) the nature of the item, including the title, (B) the owner of the item, (C)
the jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed and (D) the issuance,
registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by a Target
Company. Schedule 4.13(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“Company IP Licenses”) (other than “shrink wrap,”
“click wrap,” and “off the shelf” software agreements and other agreements for
Software commercially available on reasonable terms to the public generally with
license, maintenance, support and other fees of less than $5,000 per year
(collectively, “Off-the-Shelf Software Agreements”), which are not required to
be listed, although such licenses are “Company IP Licenses” as that term is used
herein), under which a Target Company is a licensee or otherwise is authorized
to use or practice any Intellectual Property, and describes (A) the applicable
Intellectual Property licensed, sublicensed or used and (B) any royalties,
license fees or other compensation due from a Target Company, if any. Each
Target Company owns, free and clear of all Liens (other than Permitted Liens),
has valid and enforceable rights in, and has the unrestricted right to use,
sell, license, transfer or assign, all Intellectual Property currently used,
licensed or held for use by such Target Company, and previously used or licensed
by such Target Company, except for the Intellectual Property that is the subject
of the Company IP Licenses. For each Patent and Patent application in the
Company Registered IP, the Target Companies have obtained valid assignments of
inventions from each inventor. Except as set forth on Schedule 4.13(a)(iii), all
Company Registered IP is owned exclusively by the applicable Target Company
without obligation to pay royalties, licensing fees or other fees, or otherwise
account to any third party with respect to such Company Registered IP.

  

(b) Each Target Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the Company IP Licenses applicable
to such Target Company. The Company IP Licenses include all of the licenses,
sublicenses and other agreements or permissions necessary to operate the Target
Companies as presently conducted. Each Target Company has performed all
obligations imposed on it in the Company IP Licenses, has made all payments
required to date, and such Target Company is not, nor, to the Knowledge of the
Company, is any other party thereto, in breach or default thereunder, nor has
any event occurred that with notice or lapse of time or both would constitute a
default thereunder, except that any breach or default would not reasonably be
expected to have a Material Adverse Effect on the Company. The continued use by
the Target Companies of the Intellectual Property that is the subject of the
Company IP Licenses in the same manner that it is currently being used is not
restricted by any applicable license of any Target Company. All registrations
for Copyrights, Patents and Trademarks that are owned by or exclusively licensed
to any Target Company are valid and in force, and all applications to register
any Copyrights, Patents and Trademarks are pending and in good standing, all
without challenge of any kind. No Target Company is party to any Contract that
requires a Target Company to assign to any Person all of its rights in any
Intellectual Property developed by a Target Company under such Contract.

 



18

 

 

(c) Schedule 4.13(c) sets forth all licenses, sublicenses and other agreements
or permissions under which a Target Company is the licensor (each, an “Outbound
IP License”), and for each such Outbound IP License, describes (i) the
applicable Intellectual Property licensed, (ii) the licensee under such Outbound
IP License, and (iii) any royalties, license fees or other compensation due to a
Target Company, if any. Each Target Company has performed all obligations
imposed on it in the Outbound IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in breach or
default thereunder, nor has any event occurred that with notice or lapse of time
or both would constitute a default thereunder, except that any breach or default
would not reasonably be expected to have a Material Adverse Effect on the
Company.

 

(d) No Action is pending or, to the Company’s Knowledge, threatened that
challenges the validity, enforceability, ownership, or right to use, sell,
license or sublicense any Intellectual Property currently licensed, used or held
for use by the Target Companies in any material respect. No Target Company has
received any written or, to the Knowledge of the Company, oral notice or claim
asserting or suggesting that any infringement, misappropriation, violation,
dilution or unauthorized use of the Intellectual Property of any other Person is
or may be occurring or has or may have occurred, as a consequence of the
business activities of any Target Company, nor to the Knowledge of the Company
is there a reasonable basis therefor. There are no Orders to which any Target
Company is a party or its otherwise bound that (i) restrict the rights of a
Target Company to use, transfer, license or enforce any Intellectual Property
owned by a Target Company, (ii) restrict the conduct of the business of a Target
Company in order to accommodate a third Person’s Intellectual Property, or (iii)
grant any third Person any right with respect to any Intellectual Property owned
by a Target Company. No Target Company is currently infringing, or has, in the
past, infringed, misappropriated or violated any Intellectual Property of any
other Person in any material respect in connection with the ownership, use or
license of any Intellectual Property owned or purported to be owned by a Target
Company or, to the Knowledge of the Company, otherwise in connection with the
conduct of the respective businesses of the Target Companies. To the Company’s
Knowledge, no third party is infringing upon, has misappropriated or is
otherwise violating any Intellectual Property owned, licensed by, licensed to,
or otherwise used or held for use by any Target Company (“Company IP”) in any
material respect.

 

(e) All employees and independent contractors of a Target Company have assigned
to the Target Companies all Intellectual Property arising from the services
performed for a Target Company by such Persons. No current or former officers,
employees or independent contractors of a Target Company have claimed any
ownership interest in any Intellectual Property owned by a Target Company. To
the Knowledge of the Company, there has been no violation of a Target Company’s
policies or practices related to protection of Company IP or any confidentiality
or nondisclosure Contract relating to the Intellectual Property owned by a
Target Company, except for any violation that would not reasonably be expected
to have a Material Adverse Effect on the Company. The Company has provided the
Purchaser with true and complete copies of all written Contracts referenced in
subsections under which employees and independent contractors assigned their
Intellectual Property to a Target Company.

  



19

 

 

(f) To the Knowledge of the Company, no Person has obtained unauthorized access
to third party information and data in the possession of a Target Company, nor
has there been any other compromise of the security, confidentiality or
integrity of such information or data. Each Target Company has complied in all
material respects with all applicable Laws relating to privacy, personal data
protection, and the collection, processing and use of personal information and
its own privacy policies and guidelines. The operation of the business of the
Target Companies has not and does not materially violate any right to privacy or
publicity of any third person, or constitute unfair competition or trade
practices under applicable Law.

 

(g) The consummation of any of the transactions contemplated by this Agreement
will neither violate nor by their terms result in the material breach, material
modification, cancellation, termination, suspension of, or acceleration of any
payments with respect to, or release of source code because of (i) any Contract
providing for the license or other use of Intellectual Property owned by a
Target Company, or (ii) any Company IP License. Following the Closing, the
Company shall be permitted to exercise, directly or indirectly through its
Subsidiaries, all of the Target Companies’ rights under such Contracts or IP
Licenses described in the previous sentence to the same extent that the Target
Companies would have been able to exercise had the transactions contemplated by
this Agreement not occurred, without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Target
Companies would otherwise be required to pay in the absence of such
transactions.

 

4.14 Taxes and Returns.

 

(a) Each Target Company has or will have timely filed, or caused to be timely
filed, all Tax Returns and reports required to be filed by it (taking into
account all available extensions), which Tax Returns are true, accurate, correct
and complete in all material respects, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Company Financials have been established in accordance with GAAP.  Schedule
4.14(a) sets forth each jurisdiction in which each Target Company files or is
required to file a Tax Return. Each Target Company has complied in all material
respects with all applicable Laws relating to Tax.

 

(b) There is no current pending or, to the Knowledge of the Company, threatened
Action against a Target Company by a Governmental Authority in a jurisdiction
where the Target Company does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction.

 

(c) No Target Company is being audited by any Tax authority or has been notified
in writing or, to the Knowledge of the Company, orally by any Tax authority that
any such audit is contemplated or pending. There are no claims, assessments,
audits, examinations, investigations or other Actions pending against a Target
Company in respect of any Tax, and no Target Company has been notified in
writing of any proposed Tax claims or assessments against it (other than, in
each case, claims or assessments for which adequate reserves in the Company
Financials have been established or are immaterial in amount).

 



20

 

 

(d) There are no Liens with respect to any Taxes upon any Target Company’s
assets, other than Permitted Liens.

 

(e) Each Target Company has collected or withheld all Taxes currently required
to be collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due.

 

(f) No Target Company has any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by a Target Company for any extension of time within which
to file any Tax Return or within which to pay any Taxes shown to be due on any
Tax Return.

 

(g) No Target Company has made any change in accounting method or received a
ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

  

(h) No Target Company has any Liability for the Taxes of another Person (other
than another Target Company) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise. No Target
Company is a party to or bound by any Tax indemnity agreement, Tax sharing
agreement or Tax allocation agreement or similar agreement, arrangement or
practice with respect to Taxes (including advance pricing agreement, closing
agreement or other agreement relating to Taxes with any Governmental Authority)
that will be binding on the Company or its Subsidiaries with respect to any
period following the Closing Date.

 

(i) No Target Company has requested, or is the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

4.15 Real Property. Schedule 4.15 contains a complete and accurate list of all
premises currently leased or subleased or otherwise used or occupied by a Target
Company for the operation of the business of a Target Company (the “Leased
Premises”), and of all current leases, lease guarantees, agreements and
documents related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (collectively, the “Company Real
Property Leases”), as well as the current annual rent and term under each
Company Real Property Lease. The Company has provided to the Purchaser a true
and complete copy of each of the Company Real Property Leases, and in the case
of any oral Company Real Property Lease, a written summary of the material terms
of such Company Real Property Lease. The Company Real Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a material default on the part of a Target
Company or any other party under any of the Company Real Property Leases, and no
Target Company has received notice of any such condition. No Target Company owns
or has ever owned any real property or any interest in real property (other than
the leasehold interests in the Company Real Property Leases).

 

4.16  Personal Property. Each item of Personal Property which is currently
owned, used or leased by a Target Company with a book value or fair market value
of greater than One Hundred Thousand Dollars ($100,000) is set forth on Schedule
4.16, along with, to the extent applicable, a list of lease agreements and lease
guarantees related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (“Company Personal Property Leases”).
All such items of Personal Property are in good operating condition and repair
(reasonable wear and tear excepted), and are suitable for their intended use in
the business of the Target Companies. The Company has provided to the Purchaser
a true and complete copy of each of the Company Personal Property Leases, and in
the case of any oral Company Personal Property Lease, a written summary of the
material terms of such Company Personal Property Lease. The Company Personal
Property Leases are valid, binding and enforceable in accordance with their
terms and are in full force and effect. To the Knowledge of the Company, no
event has occurred which (whether with or without notice, lapse of time or both
or the happening or occurrence of any other event) would constitute a material
default on the part of a Target Company or any other party under any of the
Company Personal Property Leases, and no Target Company has received notice of
any such condition.

 



21

 

 

4.17  Title to and Sufficiency of Assets. Each Target Company has good and
marketable title to, or a valid leasehold interest in or right to use, all of
its assets, free and clear of all Liens other than (a) Permitted Liens, (b) the
rights of lessors under leasehold interests and (c) Liens specifically
identified on the Interim Balance Sheet. The assets (including Intellectual
Property rights and contractual rights) of the Target Companies constitute all
of the assets, rights and properties that are used in the operation of the
businesses of the Target Companies as it is now conducted and presently proposed
to be conducted or that are used or held by the Target Companies for use in the
operation of the businesses of the Target Companies , and taken together, are
adequate and sufficient for the operation of the businesses of the Target
Companies as currently conducted and as presently proposed to be conducted.

 

4.18 Employee Matters.

 

(a) No Target Company is a party to any collective bargaining agreement or other
Contract with any group of employees, labor organization or other representative
of any of the employees of any Target Company and the Company has no Knowledge
of any activities or proceedings of any labor union or other party to organize
or represent such employees. There has not occurred or, to the Knowledge of the
Company, been threatened any strike, slow-down, picketing, work-stoppage, or
other similar labor activity with respect to any such employees. There are no
unresolved labor controversies (including unresolved grievances and age or other
discrimination claims), if any, that are pending or, to the Knowledge of the
Company, threatened between any Target Company and Persons employed by or
providing services to a Target Company. No current officer or key employee of a
Target Company has provided any Target Company written or, to the Knowledge of
the Company, oral notice of his or her plan to terminate his or her employment
with any Target Company.

 

(b) Each Target Company (i) is and has been in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, health and safety and wages and
hours, and other Laws relating to discrimination, disability, labor relations,
hours of work, payment of wages and overtime wages, pay equity, immigration,
workers compensation, working conditions, employee scheduling, occupational
safety and health, family and medical leave, and employee terminations, and have
not received written notice, or any other form of notice, that there is any
pending Action involving unfair labor practices against a Target Company, (ii)
is not liable for any material arrears of wages or any material penalty for
failure to comply with any of the foregoing, and (iii) is not liable for any
material payment to any Governmental Authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees, independent contractors or consultants (other than routine payments
to be made in the ordinary course of business and consistent with past
practice). There are no Actions pending or, to the Knowledge of the Company,
threatened against a Target Company brought by or on behalf of any applicant for
employment, any current or former employee, any Person alleging to be a current
or former employee, or any Governmental Authority, relating to any such Law or
regulation, or alleging breach of any express or implied contract of employment,
wrongful termination of employment, or alleging any other discriminatory,
wrongful or tortious conduct in connection with the employment relationship.

 



22

 

 

(c) The Target Companies have paid in full to all employees all wages, salaries,
commission, bonuses and other compensation due to its employees, including
overtime compensation, and there are no severance payments which are or could
become payable by a Target Company to any such employees under the terms of any
written or, to the Company’s Knowledge, oral agreement, or commitment or any
Law, custom, trade or practice. Each such employee has entered into the
Company’s standard form of employee non-disclosure, inventions and restrictive
covenants agreement with the Company or its Subsidiaries (whether pursuant to a
separate agreement or incorporated as part of such employee’s overall employment
agreement), a copy of which has been provided to the Purchaser by the Company.

 

(d) There are no independent contractors (including consultants) currently
engaged by any Target Company,

 

4.19  Benefit Plans.

 

(a) Set forth on Schedule 4.19(a) is a true and complete list of each Foreign
Plan of a Target Company (each, a “Company Benefit Plan”). No Target Company has
ever maintained or contributed to (or had an obligation to contribute to) any
“employee benefit plan” (as defined in Section 3(3) of ERISA).

 

(b) With respect to each Company Benefit Plan which covers any current or former
officer, director, consultant or employee (or beneficiary thereof) of a Target
Company, the Company has provided to the Purchaser accurate and complete copies,
if applicable, of: (i) all Company Benefit Plans and related trust agreements or
annuity Contracts (including any amendments, modifications or supplements
thereto); (ii) the most recent annual and periodic accounting of plan assets;
(iii) the most recent actuarial valuation; and (iv) all communications with any
Governmental Authority concerning any matter that is still pending or for which
a Target Company has any outstanding Liability or obligation.

 

(c) With respect to each Company Benefit Plan: (i) such Company Benefit Plan has
been administered and enforced in all material respects in accordance with its
terms and the requirements of any and all applicable Laws, and has been
maintained, where required, in good standing with applicable regulatory
authorities and Governmental Authorities; (ii) no breach of fiduciary duty has
occurred; (iii) no Action is pending, or to the Company’s Knowledge, threatened
(other than routine claims for benefits arising in the ordinary course of
administration); and (iv) all contributions and premiums required to be made
with respect to a Company Benefit Plan have been timely made. No Target Company
has incurred any obligation in connection with the termination of, or withdrawal
from, any Company Benefit Plan.

 

(d) The present value of the accrued benefit liabilities (whether or not vested)
under each Company Benefit Plan, determined as of the end of the Company’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the assets of such Company
Benefit Plan allocable to such benefit liabilities.

 



23

 

 

(e) The consummation of the transactions contemplated by this Agreement and the
Ancillary Documents will not: (i) entitle any individual to severance pay,
unemployment compensation or other benefits or compensation; or (ii) accelerate
the time of payment or vesting, or increase the amount of any compensation due,
or in respect of, any individual.

 

(f) Except to the extent required by applicable Law, no Target Company provides
health or welfare benefits to any former or retired employee or is obligated to
provide such benefits to any active employee following such employee’s
retirement or other termination of employment or service.

 

(g) All Company Benefit Plans can be terminated at any time as of or after the
Closing Date without resulting in any liability to any Target Company, the
Purchaser or their respective Affiliates for any additional contributions,
penalties, premiums, fees, fines, excise taxes or any other charges or
liabilities.

 

4.20  Transactions with Related Persons. Except as set forth in the financial
statements and related notes previously delivered to the Purchaser, no Target
Company nor any of its Affiliates, nor any officer, director, manager, employee,
trustee or beneficiary of a Target Company or any of its Affiliates, nor any
immediate family member of any of the foregoing (whether directly or indirectly
through an Affiliate of such Person) (each of the foregoing, a “Related Person”)
is presently, or since January 1, 2017 has been, a party to any transaction with
a Target Company, including any Contract or other arrangement (a) providing for
the furnishing of services by (other than as officers, directors or employees of
the Target Company), (b) providing for the rental of real property or Personal
Property from or (c) otherwise requiring payments to (other than for services or
expenses as directors, officers or employees of the Target Company in the
ordinary course of business consistent with past practice), any Related Person
or any Person in which any Related Person has an interest as an owner, officer,
manager, director, trustee or partner or in which any Related Person has any
direct or indirect interest (other than the ownership of securities representing
no more than two percent (2%) of the outstanding voting power or economic
interest of a publicly traded company). Except as set forth in the financial
statements and related notes previously delivered to the Purchaser, no Target
Company has outstanding any Contract or other arrangement or commitment with any
Related Person, and no Related Person owns any real property or Personal
Property, or right, tangible or intangible (including Intellectual Property)
which is used in the business of any Target Company. 

 

4.21  Books and Records. All of the financial books and records of the Target
Companies are complete and accurate in all material respects and have been
maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

 

4.22  Accounts Receivable. All accounts, notes and other receivables, whether or
not accrued, and whether or not billed, of the Target Companies (the “Accounts
Receivable”) arose from sales actually made or services actually performed and
represent valid obligations to a Target Company. None of the Accounts Receivable
are, to the Knowledge of the Company, subject to any right of recourse, defense,
deduction, return of goods, counterclaim, offset, or set off on the part of the
obligor in excess of any amounts reserved therefor on the Company Financials.
All of the Accounts Receivable are, to the Knowledge of the Company, fully
collectible according to their terms in amounts not less than the aggregate
amounts thereof carried on the books of the Target Companies (net of reserves)
within ninety (90) days.

 



24

 

 

4.23 Certain Business Practices.

 

(a) No Target Company, nor any of their respective Representatives acting on
their behalf, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns or violated any
provision of the Foreign Corrupt Practices Act of 1977 or (iii) made any other
unlawful payment. No Target Company, nor any of their respective Representatives
acting on their behalf has directly or indirectly, given or agreed to give any
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder any Target Company or assist any Target Company in connection with any
actual or proposed transaction.

 

(b) The operations of each Target Company are and have been conducted at all
times in compliance with laundering statutes in all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority, and no Action involving a Target Company with respect to the any of
the foregoing is pending or, to the Knowledge of the Company, threatened.

 

(c) No Target Company or any of their respective directors or officers, or, to
the Knowledge of the Company, any other Representative acting on behalf of a
Target Company is currently identified on the specially designated nationals or
other blocked person list or otherwise currently subject to any U.S. sanctions
administered by OFAC, and no Target Company has, directly or indirectly, used
any funds, or loaned, contributed or otherwise made available such funds to any
Subsidiary, joint venture partner or other Person, in connection with any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC in the last five (5) fiscal years.

  

4.24  Investment Company Act. No Target Company is an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.25  Finders and Investment Bankers. No Target Company has incurred or will
incur any Liability for any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby.

 

4.26  Independent Investigation. The Company has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Company acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
and the Purchaser Subsidiaries set forth in Article III (including the related
portions of the Purchaser Disclosure Schedules and any Supplemental Disclosure
Schedules provided by the Purchaser); and (b) neither the Purchaser nor any of
its Representatives have made any representation or warranty as to the Purchaser
or this Agreement, except as expressly set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules and Supplemental
Disclosure Schedules provided by the Purchaser).

 



25

 

 

4.27 Information Supplied. None of the information supplied or to be supplied by
the Company expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or any Ancillary Documents;
(b) in the Proxy Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by the Company expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Filing and the Closing Press Release will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Company makes
no representation, warranty or covenant with respect to any information supplied
by or on behalf of the Purchaser or its Affiliates.

 

4.28 Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 

4.29 SAFE Registrations. The Company that is incorporated outside of the PRC has
taken, or is in the process of taking, all reasonable steps to comply with, and
to ensure compliance by each of its equity holders that is, or is directly or
indirectly owned or controlled by, a PRC resident or citizen with any applicable
rules and regulations of the relevant PRC government agencies (including the
Ministry of Commerce, the National Development and Reform Commission and the
State Administration of Foreign Exchange) relating to overseas investment by PRC
residents and citizens or overseas listing by offshore special purpose vehicles
controlled directly or indirectly by PRC companies and individuals, such as the
Company (the “PRC Overseas Investment Regulations”), including requesting each
equity holder that is, or is directly or indirectly owned or controlled by, a
PRC resident or citizen to complete any registration and other procedures
required under applicable PRC Overseas Investment Regulations. 

 

ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS 

 

Except as set forth in the Company Disclosure Schedules or in the schedules
delivered by the Sellers to the Purchaser on the date hereof, the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Sellers hereby jointly and severally
represent and warrant to the Purchaser as follows:

 

5.1 Due Organization and Good Standing. Each Seller, if not an individual
person, is an entity duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its formation and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

 



26

 

 

5.2 Authorization; Binding Agreement. Each Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement and
each Ancillary Document to which it is a party, to perform such Seller’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each Ancillary
Document to which a Seller is or is required to be a party shall be when
delivered, duly and validly executed and delivered by such Seller and assuming
the due authorization, execution and delivery of this Agreement and any such
Ancillary Document by the other parties hereto and thereto, constitutes, or when
delivered shall constitute, the legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
the Enforceability Exceptions.

 

5.3 Ownership. Sellers own good, valid and marketable title to the Purchased
Shares, free and clear of any and all Liens, with each Seller owning the
Purchased Shares set forth on Annex I. There are no proxies, voting rights,
shareholders’ agreements or other agreements or understandings, to which a
Seller is a party or by which a Seller is bound, with respect to the voting or
transfer of any of such Seller’s Purchased Shares other than this Agreement.
Upon delivery of the Purchased Shares to the Purchaser on the Closing Date in
accordance with this Agreement, the entire legal and beneficial interest in the
Purchased Shares and good, valid and marketable title to the Purchased Shares,
free and clear of all Liens (other than those imposed by applicable securities
Laws or those incurred by the Purchaser), will pass to the Purchaser.

 

5.4 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of any Seller is required to be obtained or made in connection with the
execution, delivery or performance by such Seller of this Agreement or any
Ancillary Documents or the consummation by a Seller of the transactions
contemplated hereby or thereby other than (a) such filings as expressly
contemplated by this Agreement and (b) where the failure to obtain or make such
Consents or to make such filings or notifications, would not reasonably be
expected to have a Material Adverse Effect on the Sellers.

 

5.5 Non-Contravention. The execution and delivery by each Seller of this
Agreement and each Ancillary Document to which it is a party or otherwise bound,
and the consummation by such Seller of the transactions contemplated hereby and
thereby, and compliance by each Seller with any of the provisions hereof and
thereof, will not (a) conflict with or violate any provision of any Seller’s
Organizational Documents, if any, (b) subject to obtaining the Consents from
Governmental Authorities referred to in Section 5.4 hereof, and any condition
precedent to such Consent or waiver having been satisfied, conflict with or
violate any Law, Order or Consent applicable to any Seller or any of its
properties or assets or (c) (i) violate, conflict with or result in a breach of,
(ii) constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by any Seller under, (v) result in a right of termination
or acceleration under, (vi) give rise to any obligation to make payments or
provide compensation under, (vii) result in the creation of any Lien upon any of
the properties or assets of any Seller under, (viii) give rise to any obligation
to obtain any third party consent or provide any notice to any Person or (ix)
give any Person the right to declare a default, exercise any remedy, claim a
rebate, chargeback, penalty or change in delivery schedule, accelerate the
maturity or performance, cancel, terminate or modify any right, benefit,
obligation or other term under, any of the terms, conditions or provisions of,
any material Contract to which a Seller is a party or a Seller or its properties
or assets are otherwise bound, except for any deviations from any of the
foregoing clauses that would not reasonably be expected to have a Material
Adverse Effect on the Sellers.

  



27

 

 

5.6 No Litigation. There is no Action pending or, to the Knowledge of such
Seller, threatened, nor any Order is outstanding, against or involving any
Seller, if not an individual person, or any of its officers, directors,
managers, shareholders, properties, assets or businesses, whether at law or in
equity, before or by any Governmental Authority, which would reasonably be
expected to materially adversely affect the ability of such Seller to consummate
the transactions contemplated by, and discharge its obligations under, this
Agreement and the Ancillary Documents to which such Seller is a party.

 

5.7 Investment Representations. Each Seller: (a) is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act;
(b) is acquiring its portion of the Exchange Shares for itself for investment
purposes only, and not with a view towards any resale or distribution of such
Exchange Shares; (c) has been advised and understands that the Exchange Shares
(i) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities Laws, (ii) have not been and shall not be registered under the
Securities Act or any applicable state securities Laws and, therefore, must be
held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available and (iii) are subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (d) is
aware that an investment in the Purchaser is a speculative investment and is
subject to the risk of complete loss; and (e) acknowledges that the Purchaser is
under no obligation hereunder to register the Exchange Shares under the
Securities Act. No Seller has any Contract with any Person to sell, transfer, or
grant participations to such Person, or to any third Person, with respect to the
Exchange Shares. By reason of such Seller’s business or financial experience, or
by reason of the business or financial experience of such Seller’s “purchaser
representatives” (as that term is defined in Rule 501(h) under the Securities
Act), each Seller is capable of evaluating the risks and merits of an investment
in the Purchaser and of protecting its interests in connection with this
investment. Each Seller has carefully read and understands all materials
provided by or on behalf of the Purchaser or its Representatives to such Seller
or such Seller’s Representatives pertaining to an investment in the Purchaser
and has consulted, as such Seller has deemed advisable, with its own attorneys,
accountants or investment advisors with respect to the investment contemplated
hereby and its suitability for such Seller. Each Seller acknowledges that the
Exchange Shares are subject to dilution for events not under the control of such
Seller. Each Seller has completed its independent inquiry and has relied fully
upon the advice of its own legal counsel, accountant, financial and other
Representatives in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for such Seller and
its particular circumstances, and, except as set forth herein, has not relied
upon any representations or advice by the Purchaser or its Representatives. Each
Seller acknowledges and agrees that such Seller has not been guaranteed or
represented to by any Person, (i) any specific amount or the event of the
distribution of any cash, property or other interest in the Purchaser or (ii)
the profitability or value of the Exchange Shares in any manner whatsoever. Each
Seller: (A) has been represented by independent counsel (or has had the
opportunity to consult with independent counsel and has declined to do so); (B)
has had the full right and opportunity to consult with such Seller’s attorneys
and other advisors and has availed itself of this right and opportunity; (C) has
carefully read and fully understands this Agreement in its entirety and has had
it fully explained to it or him by such counsel; (D) is fully aware of the
contents hereof and the meaning, intent and legal effect thereof; and (E) is
competent to execute this Agreement and has executed this Agreement free from
coercion, duress or undue influence.

 

5.8 Finders and Investment Bankers. No Seller, nor any of their respective
Representatives on their behalf, has employed any broker, finder or investment
banker or incurred any liability for any brokerage fees, commissions, finders’
fees or similar fees in connection with the transactions contemplated by this
Agreement.

 



28

 

 

5.9 Independent Investigation. Each Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. Each Seller acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
and the Purchaser Subsidiaries set forth in Article III (including the related
portions of the Purchaser Disclosure Schedules and any Supplemental Disclosure
Schedules provided by the Purchaser); and (b) neither the Purchaser nor any of
its Representatives have made any representation or warranty as to the Purchaser
or this Agreement, except as expressly set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules and Supplemental
Disclosure Schedules provided by the Purchaser).

  

5.10  Information Supplied. None of the information supplied or to be supplied
by any Seller expressly for inclusion or incorporation by reference: (a) in any
report, form, registration or other filing made with any Governmental Authority
with respect to the transactions contemplated by this Agreement or any Ancillary
Documents; (b) in the Proxy Documents; or (c) in the mailings or other
distributions to the Purchaser’s shareholders and/or prospective investors with
respect to the consummation of the transactions contemplated by this Agreement
or in any amendment to any of documents identified in (a) through (c), will,
when filed, made available, mailed or distributed, as the case may be, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. None of the information supplied or to be supplied by any Seller
expressly for inclusion or incorporation by reference in any of the Signing
Press Release, the Signing Filing, the Closing Filing and the Closing Press
Release will, when filed or distributed, as applicable, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. Notwithstanding the
foregoing, no Seller makes any representation, warranty or covenant with respect
to any information supplied by or on behalf of the Purchaser or its Affiliates.

 

5.11  Disclosure. No representations or warranties by any Seller in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 

ARTICLE VI
COVENANTS

 

6.1 Access and Information.

 

(a) The Company shall give, and shall direct its Representatives to give, the
Purchaser and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, client Contracts and
director service agreements), of or pertaining to the Target Companies, as the
Purchaser or its Representatives may reasonably request regarding the Target
Companies and their respective businesses, assets, Liabilities, financial
condition, prospects, operations, management, employees and other aspects
(including unaudited quarterly financial statements, including a consolidated
quarterly balance sheet and income statement, a copy of each material report,
schedule and other document filed with or received by a Governmental Authority
pursuant to the requirements of applicable securities Laws, and independent
public accountants’ work papers (subject to the consent or any other conditions
required by such accountants, if any)) and instruct each of the Company’s
Representatives to cooperate with the Purchaser and its Representatives in their
investigation; provided, however, that the Purchaser and its Representatives
shall conduct any such activities in such a manner as not to unreasonably
interfere with the business or operations of the Target Companies.

 



29

 

 

(b) The Purchaser shall give, and shall direct its Representatives to give, the
Company and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, client Contracts and
director service agreements), of or pertaining to the Purchaser or its
Subsidiaries, as the Company or its Representatives may reasonably request
regarding the Purchaser, its Subsidiaries and their respective businesses,
assets, Liabilities, financial condition, prospects, operations, management,
employees and other aspects (including unaudited quarterly financial statements,
including a consolidated quarterly balance sheet and income statement, a copy of
each material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Purchaser’s or Purchaser Subsidiaries’ Representatives to cooperate with the
Company, the Sellers, and their Representatives in their
investigation; provided, however, that the Company, the Sellers and their
Representatives shall conduct any such activities in such a manner as not to
unreasonably interfere with the business or operations of the Purchaser or any
of its Subsidiaries.

 

6.2 Conduct of Business of the Company.

 

(a) Unless the Purchaser shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement in accordance with Section 9.1 or the Closing (the “Interim
Period”), except as expressly contemplated by this Agreement the Company shall,
and shall cause the Target Companies to, (i) conduct their respective
businesses, in all material respects, in the ordinary course of business
consistent with past practice, (ii) comply with all Laws applicable to the
Target Companies and their respective businesses, assets and employees, and
(iii) take all reasonable measures necessary or appropriate to preserve intact,
in all material respects, their respective business organizations, to keep
available the services of their respective managers, directors, officers,
employees and consultants, to maintain, in all material respects, their existing
relationships with all Top Customers and Top Suppliers, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice.

 

(b) Without limiting the generality of Section 6.2(a) and except as contemplated
by the terms of this Agreement, during the Interim Period, without the prior
written consent of the Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed), the Company shall not, and shall cause the Target
Companies to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 



30

 

 

(ii) authorize for issuance, issue, grant, sell, pledge, dispose of or propose
to issue, grant, sell, pledge or dispose of any of its equity securities or any
options, warrants, commitments, subscriptions or rights of any kind to acquire
or sell any of its equity securities, or other securities, including any
securities convertible into or exchangeable for any of its shares or other
equity securities or securities of any class and any other equity-based awards,
or engage in any hedging transaction with a third Person with respect to such
securities;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its equity interests, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any of its
securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise), outside the ordinary course
of business, in excess of $250,000 (individually or in the aggregate), make a
loan or advance to or investment in any third party, or guarantee or endorse any
Indebtedness, Liability or obligation of any Person;

 

(v) increase the wages, salaries or compensation of its employees other than in
the ordinary course of business, consistent with past practice, and in any event
not in the aggregate by more than five percent (5%), or make or commit to make
any bonus payment (whether in cash, property or securities) to any employee, or
materially increase other benefits of employees generally, or enter into,
establish, materially amend or terminate any Company Benefit Plan with, for or
in respect of any current consultant, officer, manager director or employee, in
each case other than as required by applicable Law, pursuant to the terms of any
Company Benefit Plans or in the ordinary course of business consistent with past
practice;

 

(vi) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vii) transfer or license to any Person or otherwise extend, materially amend or
modify, permit to lapse or fail to preserve any of the Company Registered IP,
Company Licensed IP or other Company IP, or disclose to any Person who has not
entered into a confidentiality agreement any Trade Secrets;

 

(viii)    terminate, or waive or assign any material right under any material
agreement to which it is a party;

 

(ix) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business consistent with past practice;

 

(x) establish any Subsidiary or enter into any new line of business;

 



31

 

 

(xi) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xii) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting with the Company’s outside auditors;

 

(xiii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Company or its Affiliates) not in excess of
$250,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

 

(xiv) close or materially reduce its activities, or effect any layoff or other
personnel reduction or change, at any of its facilities;

 

(xv) acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business
consistent with past practice;

 

(xvi) make capital expenditures in excess of $250,000 (individually for any
project (or set of related projects) or in the aggregate);

 

(xvii) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xviii) voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $250,000 individually or in the
aggregate other than pursuant to the terms of a Company Material Contract or
Company Benefit Plan;

  

(xix) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xx) enter into any agreement, understanding or arrangement with respect to the
voting of equity securities of the Company;

 

(xxi) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement;

 

(xxii) enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business consistent with past practice); or

 

(xxiii) authorize or agree to do any of the foregoing actions.

 



32

 

 

 6.3 Conduct of Business of the Purchaser.

 

(a) Unless the Company shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the Interim Period,
except as expressly contemplated by this Agreement, the Purchaser shall, and
shall cause the Purchaser Subsidiaries to, (i) conduct their respective
businesses, in all material respects, in the ordinary course of business
consistent with past practice, (ii) comply with all Laws applicable to the
Purchaser, the Purchaser Subsidiaries, and their respective businesses, assets
and employees, (iii) settle any and all pending or threatened Actions, lawsuits
and/or proceedings involving any Purchaser Entity, its current or former
directors, officers or equity holders in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing prior to the
Closing Date, and (iv) take all reasonable measures necessary or appropriate to
preserve intact, in all material respects, their respective business
organizations, to keep available the services of their respective managers,
directors, officers, employees and consultants, to maintain, in all material
respects, their existing relationships with all Top Customers and Top Suppliers,
and to preserve the possession, control and condition of their respective
material assets, all as consistent with past practice.

 

(b) Without limiting the generality of Section 6.3(a) and except as contemplated
by the terms of this Agreement (including the transaction contemplated
by Section 6.20 hereof) during the Interim Period, without the prior written
consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed), the Purchaser shall not, and shall cause the Purchaser
Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) except for an aggregate of no more than 3,000,000 shares of Purchaser Stock
for Shelf-Takedown, Compensation Issuance and as otherwise which agreed by the
Purchaser and the Company in writing or otherwise contemplated herein, authorize
for issuance, issue, grant, sell, pledge, dispose of or propose to issue, grant,
sell, pledge or dispose of any of its equity securities or any options,
warrants, commitments, subscriptions or rights of any kind to acquire or sell
any of its equity securities, or other securities, including any securities
convertible into or exchangeable for any of its equity securities or other
security interests of any class and any other equity-based awards, or engage in
any hedging transaction with a third Person with respect to such securities.
“Shelf-Takedown” shall refer to issuances of securities pursuant to the
Purchaser’s registration statement on Form S-3 (File Number 333-217473).
“Compensation Issuance” shall refer to issuance of securities to officers,
directors, employees, advisors and/or consultants;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

  

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $250,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 



33

 

 

(v) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vi) terminate, waive or assign any material right under any material agreement
to which it is a party;

 

(vii) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business consistent with past practice;

 

(viii) establish any Subsidiary or enter into any new line of business;

 

(ix) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(x) revalue any of its material assets or make any change in accounting methods,
principles or practices, except to the extent required to comply with GAAP and
after consulting the Purchaser’s outside auditors;

 

(xi) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Purchaser or its Affiliates) not in excess
of $100,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Purchaser Financials;

 

(xii) acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business
consistent with past practice;

 

(xiii) make capital expenditures in excess of $100,000 individually for any
project (or set of related projects) or $250,000 in the aggregate;

 

(xiv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization except as
set forth in the Proxy Statement;

 

(xv) except as set forth in Schedule 6.3(b), voluntarily incur any Liability or
obligation (whether absolute, accrued, contingent or otherwise) in excess of
$100,000 individually or $250,000 in the aggregate other than pursuant to the
terms of a Purchaser Material Contract, or a Purchaser Entity’s Benefit Plan, in
existence as of the date of this Agreement;

 



34

 

 

(xvi) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xvii) enter into any agreement, understanding or arrangement with respect to
the voting of the equity securities of the Purchaser;

  

(xviii)   take any action that would reasonably be expected to significantly
delay or impair the obtaining of any consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement;

 

(xix) increase the wages, salaries or compensation of its employees other than
in the ordinary course of business, consistent with past practice, and in any
event not in the aggregate by more than five percent (5%), or make or commit to
make any bonus or other payment (whether in cash, property or securities) to any
employee, or materially increase other benefits of employees generally, or enter
into, establish, materially amend or terminate any of the Purchaser’s or a
Purchaser Subsidiary’s Benefit Plan with, for or in respect of any current
consultant, officer, manager director or employee, in each case other than as
required by applicable Law, pursuant to the terms of any of the Purchaser’s or a
Purchaser Subsidiary’s Benefit Plans or in the ordinary course of business
consistent with past practice;

 

(xx) transfer or license to any Person or otherwise extend, materially amend or
modify, permit to lapse or fail to preserve any of the Purchaser’s or a
Purchaser Subsidiary’s Registered IP, Licensed IP or other IP, if any, or
disclose to any Person who has not entered into a confidentiality agreement any
Trade Secrets;

 

(xxi) close or materially reduce its or any Purchaser Subsidiary’s activities,
or effect any layoff or other personnel reduction or change, at any of their
respective facilities;

 

(xxii) enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business consistent with past practice); or

 

(xxiii) authorize or agree to do any of the foregoing actions.

 

6.4 Annual and Interim Financial Statements. From the date hereof through the
Closing Date, within thirty (30) calendar days following the end of each
three-month quarterly period and each fiscal year, the Company shall deliver to
the Purchaser an unaudited consolidated income statement and an unaudited
consolidated balance sheet for the period from the Interim Balance Sheet Date
through the end of such quarterly period or fiscal year and the applicable
comparative period in the preceding fiscal year, in each case accompanied by a
certificate of the Chief Financial Officer of the Company to the effect that all
such financial statements fairly present in all material respects the
consolidated financial position and results of operations of the Target
Companies as of the date or for the periods indicated, in accordance with GAAP,
subject to year-end audit adjustments and excluding footnotes. From the date
hereof through the Closing Date, the Company will also promptly deliver to the
Purchaser copies of any audited consolidated financial statements of the Company
and its Subsidiaries that the Company’s certified public accountants may issue.

 



35

 

 

6.5 Purchaser Public Filings. During the Interim Period, the Purchaser will keep
current and timely file all of its public filings with the SEC and otherwise
comply in all material respects with applicable securities Laws and shall use
its commercially reasonable efforts to maintain the listing of the Purchaser
Shares on NASDAQ.

 

6.6 No Solicitation.

 

(a) For purposes of this Agreement, (i) an “Acquisition Proposal” means any
inquiry, proposal or offer, or any indication of interest in making an offer or
proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means with respect to (A) the
Company, the Sellers and their respective Affiliates and (B) the Purchaser and
its Affiliates, a transaction (other than the transactions contemplated by this
Agreement) concerning the sale of (x) all or any material part of the business
or assets of any Target Companies or the Purchaser (including any Purchaser
Subsidiary) or (y) any of the shares or other equity interests or profits of any
Target Companies or the Purchaser (including any Purchaser Subsidiary), in any
case, whether such transaction takes the form of a sale of shares or other
equity, assets, merger, consolidation, issuance of debt securities, management
Contract, joint venture or partnership, or otherwise.

  

(b) During the Interim Period, in order to induce the other Parties to continue
to commit to expend management time and financial resources in furtherance of
the transactions contemplated hereby, each Party shall not, and shall cause its
Representatives to not, without the prior written consent of the Company and the
Purchaser, directly or indirectly, (i) solicit, assist, initiate or facilitate
the making, submission or announcement of, or intentionally encourage, any
Acquisition Proposal, (ii) furnish any non-public information regarding such
Party or its Affiliates (or, with respect to any Seller, any Target Company, or
with respect to the Purchaser, any Purchaser Subsidiary) or their respective
businesses, operations, assets, Liabilities, financial condition, prospects or
employees to any Person or group (other than a Party to this Agreement or their
respective Representatives) in connection with or in response to an Acquisition
Proposal, (iii) engage or participate in discussions or negotiations with any
Person or group with respect to, or that could be expected to lead to, an
Acquisition Proposal, (iv) approve, endorse or recommend, or publicly propose to
approve, endorse or recommend, any Acquisition Proposal, (v) negotiate or enter
into any letter of intent, agreement in principle, acquisition agreement or
other similar agreement related to any Acquisition Proposal, or (vi) release any
third Person from, or waive any provision of, any confidentiality agreement to
which such Party is a party.

 

(c) Each Party shall notify the others as promptly as practicable (and in any
event within 48 hours) orally and in writing of the receipt by such Party or any
of its Representatives of (i) any bona fide inquiries, proposals or offers,
requests for information or requests for discussions or negotiations regarding
or constituting any Acquisition Proposal or any bona fide inquiries, proposals
or offers, requests for information or requests for discussions or negotiations
that could be expected to result in an Acquisition Proposal, and (ii) any
request for non-public information relating to such Party or its Affiliates (or
any Target Company), specifying in each case, the material terms and conditions
thereof (including a copy thereof if in writing or a written summary thereof if
oral) and the identity of the party making such inquiry, proposal, offer or
request for information. Each Party shall keep the others promptly informed of
the status of any such inquiries, proposals, offers or requests for information.
During the Interim Period, each Party shall, and shall cause its Representatives
to, immediately cease and cause to be terminated any solicitations, discussions
or negotiations with any Person with respect to any Acquisition Proposal and
shall, and shall direct its Representatives to, cease and terminate any such
solicitations, discussions or negotiations.

 



36

 

 

6.7 No Trading. The Company and the Sellers acknowledge and agree that each is
aware, and that the Company’s Affiliates are aware (and each of their respective
Representatives is aware or, upon receipt of any material nonpublic information
of the Purchaser, will be advised) of the restrictions imposed by the Federal
Securities Laws and other applicable foreign and domestic Laws on a Person
possessing material nonpublic information about a publicly traded company. Each
of the Company and the Sellers hereby agree that, while any of them are in
possession of such material nonpublic information, it shall not purchase or sell
any securities of the Purchaser (other than acquire the Exchange Shares in
accordance with Article I), communicate such information to any third party,
take any other action with respect to the Purchaser in violation of such Laws,
or cause or encourage any third party to do any of the foregoing.

 

6.8 Notification of Certain Matters. During the Interim Period, each of the
Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company, any Seller, or with respect to the
Purchaser, including any Purchaser Subsidiary): (a) fails to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it or its Affiliates (or, with respect to the Company, any Seller) hereunder in
any material respect; (b) receives any notice or other communication in writing
from any third party (including any Governmental Authority) alleging (i) that
the Consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement or (ii) any non-compliance with any
Law by such Party or its Affiliates (or, with respect to the Company, any
Seller); (c) receives any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
(d) discovers any fact or circumstance that, or becomes aware of the occurrence
or non-occurrence of any event the occurrence or non-occurrence of which, would
reasonably be expected to cause or result in any of the conditions set forth
in Article VIII to not being satisfied or the satisfaction of those conditions
being materially delayed; or (e) becomes aware of the commencement or threat, in
writing, of any Action against such Party or any of its Affiliates (or, with
respect to the Company, any Seller), or any of their respective properties or
assets, or, to the Knowledge of such Party, any officer, director, partner,
member or manager, in his, her or its capacity as such, of such Party or of its
Affiliates (or, with respect to the Company, any Seller) with respect to the
consummation of the transactions contemplated by this Agreement. No such notice
shall constitute an acknowledgement or admission by the Party providing the
notice regarding whether or not any of the conditions to the Closing have been
satisfied or in determining whether or not any of the representations,
warranties or covenants contained in this Agreement have been breached.

 

6.9 Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts, and shall cooperate fully with the other
Parties, to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable consents of Governmental Authorities)
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

 

(b) Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 



37

 

 

(c) Notwithstanding anything herein to the contrary, no Party shall be required
to agree to any term, condition or modification with respect to obtaining any
Consents in connection with the transactions contemplated by this Agreement that
would result in, or would be reasonably likely to result in: (i) a Material
Adverse Effect to such Party or its Affiliates, or (ii) such Party or its
Affiliates having to cease, sell or otherwise dispose of any material assets or
businesses (including the requirement that any such assets or business be held
separate).

 

6.10  Further Assurances. The Parties hereto shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 

6.11 The Proxy Statement.

 

(a) As promptly as practicable after the date hereof, the Purchaser shall
prepare and file with the SEC a proxy statement (as amended or supplemented from
time to time, the “Proxy Statement”) calling a special meeting of the
Purchaser’s shareholders (the “Shareholder Meeting”) seeking the approval of the
Purchaser’s shareholders for the transactions contemplated by this Agreement, in
accordance with and as required by the Purchaser’s Organizational Documents,
applicable Law and any applicable rules and regulations of the SEC and NASDAQ.
In the Proxy Statement, the Purchaser shall seek (i) adoption and approval of
this Agreement and the transactions contemplated hereby or referred to herein,
by the holders of Purchaser Shares in accordance with the Purchaser’s
Organizational Documents, the DGCL, and the rules and regulations of the SEC and
NASDAQ, (ii) adoption and approval of the Spin-Off Agreement and the
transactions contemplated thereby in accordance with the Purchaser’s
Organizational Documents, the DGCL, and the rules and regulations of the SEC and
Nasdaq, (iii) if required to be approved by the Purchaser’s shareholders,
adoption and approval of an Amended and Restated Certificate of Incorporation of
the Purchaser in form and substance reasonably acceptable to the Purchaser and
the Company (the “Amended Charter”) (which Amended Charter, if appropriate as
determined by the Purchaser, will be adopted by the Purchaser at the time of the
Closing to, among other things, change the name and domicile of the Purchaser
effective as of the Closing), (iv) to appoint the members of the board of
directors of the Purchaser, and appoint the members of any committees thereof,
in each case in accordance with Section 6.16 hereof, and (v) to obtain any and
all other approvals necessary or advisable to effect the consummation of the
transactions contemplated by this Agreement and the Ancillary Documents. In
connection with the Proxy Statement, the Purchaser will also file with the SEC
financial and other information about the transactions contemplated by this
Agreement in accordance with applicable proxy solicitation rules set forth in
the Purchaser’s Organizational Documents, the DGCL and the rules and regulations
of the SEC and NASDAQ (such Proxy Statement and the documents included or
referred to therein, together with any supplements, amendments and/or exhibits
thereto, the “Proxy Documents”).

  



38

 

 

(b) Except with respect to the information provided by or on behalf of the
Target Companies or the Sellers for inclusion in the Proxy Statement and other
Proxy Documents, the Purchaser shall ensure that, when filed, the Proxy
Statement and other Proxy Documents will comply in all material respects with
the requirements of the Exchange Act and the rules and regulations thereunder.
The Purchaser shall cause the Proxy Documents to be disseminated as promptly as
practicable to the Purchaser’s equity holders as and to the extent such
dissemination is required by U.S. federal securities laws and the rules and
regulations of the SEC and NASDAQ promulgated thereunder or otherwise (the
“Federal Securities Laws”). The Company and the Sellers shall promptly provide
to the Purchaser such information concerning the Sellers, the Target Companies
and their respective businesses, operations, condition (financial or otherwise),
assets, Liabilities, properties, officers, directors and employees as is either
required by Federal Securities Laws or reasonably requested by the Purchaser for
inclusion in the Proxy Documents. Subject to compliance by the Company and the
Sellers with the immediately preceding sentence with respect to the information
provided or to be provided by or on behalf of them for inclusion in the Proxy
Documents, the Purchaser shall cause the Proxy Documents to comply in all
material respects with the Federal Securities Laws. The Purchaser shall provide
copies of the proposed forms of the Proxy Documents (including any amendments or
supplements thereto) to the Company such that the Company and its
Representatives are afforded a reasonable amount of time prior to the
dissemination or filing thereof to review such material and comment thereon
prior to such dissemination or filing, and the Purchaser shall reasonably
consider in good faith any comments of such Persons. The Purchaser and the
Company and their respective Representatives shall respond promptly to any
comments of the SEC or its staff with respect to the Proxy Documents and
promptly correct any information provided by it for use in the Proxy Documents
if and to the extent that such information shall have become false or misleading
in any material respect or as otherwise required by the Federal Securities Laws.
The Purchaser shall amend or supplement the Proxy Documents and cause the Proxy
Documents, as so amended or supplemented, to be filed with the SEC and to be
disseminated to the holders of Purchaser Shares, in each case as and to the
extent required by the Federal Securities Laws and subject to the terms and
conditions of this Agreement and the Purchaser Organizational Documents. The
Purchaser shall provide the Company and its Representatives with copies of any
written comments, and shall inform them of any material oral comments, that the
Purchaser or any of its Representatives receive from the SEC or its staff with
respect to the Proxy Documents promptly after the receipt of such comments and
shall give the Company a reasonable opportunity under the circumstances to
review and comment on any proposed written or material oral responses to such
comments. The Purchaser shall use its reasonable commercial efforts to cause the
Proxy Statement to “clear” comments from the SEC and its staff and to permit the
Company and its Representatives to participate with the Purchaser or its
Representatives in any discussions or meetings with the SEC and its staff. The
Company and the Sellers shall, and shall cause each of the Target Companies to,
make their respective directors, officers and employees, upon reasonable advance
notice, available to the Purchaser and its Representatives in connection with
the drafting of the public filings with respect to the transactions contemplated
by this Agreement, including the Proxy Documents, and responding in a timely
manner to comments from the SEC. The Purchaser shall call the Shareholder
Meeting as promptly as reasonably practicable after the Proxy Statement has
“cleared” comments from the SEC.

 

(c) If at any time prior to the Closing, any information relating to the
Purchaser, on the one hand, or the Target Companies or the Sellers, on the other
hand, or any of their respective Affiliates, businesses, operations, condition
(financial or otherwise), assets, Liabilities, properties, officers, directors
or employees, should be discovered by the Purchaser, on the one hand, or the
Target Companies or the Sellers, on the other hand, that should be set forth in
an amendment or supplement to the Proxy Documents, so that such documents would
not include any misstatement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, the Party which discovers such
information shall promptly notify each other Parties and an appropriate
amendment or supplement describing such information shall be promptly filed with
the SEC and, to the extent required by law, disseminated to the Purchaser’s
shareholders.

 



39

 

 

6.12  Public Announcements.

 

(a) The Parties agree that no public release, filing or announcement concerning
this Agreement or the Ancillary Documents or the transactions contemplated
hereby or thereby shall be issued by any Party or any of their Affiliates
without the prior written consent of the Purchaser and the Company (which
consent shall not be unreasonably withheld, conditioned or delayed), except as
such release or announcement may be required by applicable Law or the rules or
regulations of any securities exchange, in which case the applicable Party shall
use commercially reasonable efforts to allow the other Parties reasonable time
to comment on, and arrange for any required filing with respect to, such release
or announcement in advance of such issuance.

 

(b) The Parties shall mutually agree upon and, as promptly as practicable after
the execution of this Agreement (but in any event within four (4) Business Days
thereafter), issue a press release announcing the execution of this Agreement
(the “Signing Press Release”). Promptly after the issuance of the Signing Press
Release, the Purchaser shall file a Current Report on Form 8-K (the “Signing
Filing”) with the Signing Press Release and a description of this Agreement as
required by Federal Securities Laws, which the Company shall review, comment
upon and approve (which approval shall not be unreasonably withheld, conditioned
or delayed) prior to filing (with the Purchaser providing the draft Signing
Filing to the Company on the date of the execution of this Agreement and the
Company reviewing, commenting upon and approving such Signing Filing in any
event no later than the second (2nd) Business Day after the execution of this
Agreement). The Parties shall mutually agree upon and, as promptly as
practicable after the Closing (but in any event within four (4) Business Days
thereafter), issue a press release announcing the consummation of the
transactions contemplated by this Agreement (the “Closing Press Release”).
Promptly after the issuance of the Closing Press Release, the Purchaser shall
file a Current Report on Form 8-K (the “Closing Filing”) with the Closing Press
Release and a description of the Closing as required by Federal Securities Laws
which the Sellers shall review, comment upon and approve (which approval shall
not be unreasonably withheld, conditioned or delayed) prior to filing (with the
Sellers reviewing, commenting upon and approving such Closing Filing in any
event no later than the second (2nd) Business Day after the Closing). In
connection with the preparation of the Signing Press Release, the Signing
Filing, the Closing Filing, the Closing Press Release, or any other report,
statement, filing notice or application made by or on behalf of a Party to any
Governmental Authority or other third party in connection with the transactions
contemplated hereby, each Party shall, upon request by any other Party, furnish
the Parties with all information concerning themselves, their respective
directors, officers and equity holders, and such other matters as may be
reasonably necessary or advisable in connection with the transactions
contemplated hereby, or any other report, statement, filing, notice or
application made by or on behalf of a Party to any third party and/ or any
Governmental Authority in connection with the transactions contemplated hereby.

 

6.13 Confidential Information.

 

(a) The Company (prior to the Closing) and the Sellers hereby agree that during
the Interim Period and, in the event this Agreement is terminated in accordance
with Article IX, for a period of two (2) years after such termination, they
shall, and shall cause their respective Representatives to: (i) treat and hold
in strict confidence any Purchaser Confidential Information, and will not use it
for any purpose (except in connection with the consummation of the transactions
contemplated by this Agreement or the Ancillary Documents, performing their
obligations hereunder or thereunder, enforcing their rights hereunder or
thereunder, or in furtherance of their authorized duties on behalf of the
Purchaser or its Subsidiaries), nor directly or indirectly disclose, distribute,
publish, disseminate or otherwise make available to any third party any of the
Purchaser Confidential Information without the Purchaser’s prior written
consent; and (ii) in the event that the Company (prior to the Closing), any
Seller or any of the respective Representatives becomes legally compelled to
disclose any Purchaser Confidential Information, (A) provide the Purchaser with
prompt written notice of such requirement so that the Purchaser or an Affiliate
thereof may seek a protective order or other remedy or waive compliance with
this Section 6.13(a), and (B) in the event that such protective order or other
remedy is not obtained, or the Purchaser waives compliance with this Section
6.13(a), furnish only that portion of such Purchaser Confidential Information
which is legally required to be provided as advised in writing by outside
counsel and to exercise its commercially reasonable efforts to obtain assurances
that confidential treatment will be accorded such Purchaser Confidential
Information. In the event that this Agreement is terminated and the transactions
contemplated hereby are not consummated, the Company and the Sellers shall, and
shall cause their respective Representatives to, promptly deliver to the
Purchaser any and all copies (in whatever form or medium) of Purchaser
Confidential Information and destroy all notes, memoranda, summaries, analyses,
compilations and other writings related thereto or based thereon.

  



40

 

 

(b) The Purchaser hereby agrees that during the Interim Period and, in the event
this Agreement is terminated in accordance with Article IX, for a period of two
(2) years after such termination, it (including each of its Affiliates) shall,
and shall cause its Representatives to: (i) treat and hold in strict confidence
any Company Confidential Information, and will not use for any purpose (except
in connection with the consummation of the transactions contemplated by this
Agreement or the Ancillary Documents, performing its obligations hereunder or
thereunder or enforcing its rights hereunder or thereunder), nor directly or
indirectly disclose, distribute, publish, disseminate or otherwise make
available to any third party any of the Company Confidential Information without
the Company’s prior written consent; and (ii) in the event that the Purchaser or
any of its Representatives becomes legally compelled to disclose any Company
Confidential Information, (A) provide the Company with prompt written notice of
such requirement so that the Company, a Seller or an Affiliate of any of them
may seek a protective order or other remedy or waive compliance with
this Section 6.13(b), and (B) in the event that such protective order or other
remedy is not obtained, or the Company waives compliance with this Section
6.13(b), furnish only that portion of such Company Confidential Information
which is legally required to be provided as advised in writing by outside
counsel and to exercise its commercially reasonable efforts to obtain assurances
that confidential treatment will be accorded such Company Confidential
Information. In the event that this Agreement is terminated and the transactions
contemplated hereby are not consummated, the Purchaser shall, and shall cause
its Representatives to, promptly deliver to the Company any and all copies (in
whatever form or medium) of Company Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon. Notwithstanding the foregoing, the Purchaser and its
Representatives shall be permitted to disclose any and all Company Confidential
Information in connection with the transactions contemplated by this Agreement
or the Ancillary Documents to the extent required by the Federal Securities
Laws.

 

6.14  Litigation Support. Following the Closing, in the event that and for so
long as any Party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser or any Target Company, each of the other
Parties will (i) reasonably cooperate with the contesting or defending party and
its counsel in the contest or defense, (ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party.

 



41

 

 

6.15  Documents and Information. After the Closing Date, the Purchaser and the
Target Companies shall, and shall cause their respective Subsidiaries to, until
the seventh (7th) anniversary of the Closing Date, retain all books, records and
other documents pertaining to the business of the Target Companies in existence
on the Closing Date.

 

6.16 Post-Closing Board of Directors and Executive Officers.

 

(a) The Parties shall take all necessary action, including causing the directors
of the Purchaser to resign, so that effective as of the Closing, the Purchaser’s
board of directors (the “Post-Closing Purchaser Board”) will consist of five (5)
individuals designated by the Company (the “Seller Directors”). Prior to the
Closing, the Parties shall take all necessary action to appoint to five (5)
persons designated by the Company to be all the directors on the Post-Closing
Purchaser Board ,.

 

(b) The Parties shall take all action necessary, including causing the Chief
Executive Officer of the Purchaser to resign prior to the Closing, so that the
Chief Executive Officer of the Purchaser immediately after the Closing will be
the Chief Executive Officer of the Company immediately prior to the Closing.

 

6.17 Supplemental Disclosure Schedules.

 

(a) During the Interim Period, each of the Company, the Sellers and the
Purchaser shall have the right, by providing one or more written supplemental
disclosure schedules (“Supplemental Disclosure Schedules”) to the others, to
update its disclosure schedules: (a) to reflect changes in the ordinary course
of business first existing or occurring after the date of this Agreement, which
if existing or occurring on or prior to the date of this Agreement, would have
been required to be set forth on such schedules, and (b) which updates do not
result from any breach of a covenant made by such disclosing Party or its
Affiliates in this Agreement. Other than any updates permitted by the prior
sentence, no Supplemental Disclosure Schedule shall affect any of the conditions
to the Parties’ respective obligations under the Agreement (including for
purposes of determining satisfaction or waiver of the conditions set forth
in Article VIII), or any other remedy available to the Parties arising from a
representation or warranty that was or would be inaccurate, or a warranty that
would be breached, without qualification by the update.

 

(b) For the purposes of the Company Disclosure Schedules and the Purchaser
Disclosure Schedules, any information, item or other disclosure set forth in any
part of such disclosure schedules (or, to the extent applicable, any
Supplemental Disclosure Schedule) shall be deemed to have been set forth in all
other applicable parts of such disclosure schedules (or, to the extent
applicable, Supplemental Disclosure Schedules) to the extent that the
applicability of such disclosure to such other parts is reasonably apparent on
the face of such disclosure. Inclusion of information in any disclosure schedule
or Supplemental Disclosure Schedule shall not be construed as an admission by
such party that such information is material to the business, properties,
financial condition or results of operations of, as applicable, the Company, the
Sellers or the Purchaser or their respective Affiliates. Matters reflected in
any disclosure schedule or Supplemental Disclosure Schedule is not necessarily
limited to matters required by this Agreement to be reflected therein and the
inclusion of such matters shall not be deemed an admission that such matters
were required to be reflected in such disclosure schedule or Supplemental
Disclosure Schedule. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature.

 



42

 

 

6.18  Purchaser Policies. During the Interim Period, the Purchaser will consult
with the Company, and the Purchaser and the Company will adopt, effective as of
the Closing, corporate and operational policies for the Purchaser, the Company
and their respective Subsidiaries, including the Target Companies, appropriate
for a company publicly traded in the United States with active business and
operations in the industries and regions in which the Target Companies operate
and contemplate operating as of the Closing. Such policies will include a
conflicts of interest policy establishing, among other matters, proper
procedures and limitations for related party loans involving the Purchaser or
any of its Subsidiaries, including the Target Companies (the “Conflicts of
Interest Policy”).

 

6.19  SOX 404(b) Compliance. From and after the Closing, the Sellers agree to,
and cause the Seller Directors to, engage the Purchaser’s audit firm to complete
an attestation pursuant to Section 404(b) of SOX and Item 308(b) of Regulation
S-K of the Purchaser’s internal control over financial reporting effective no
later than December 31, 2019, or such earlier date as is required by SEC rules
or other applicable Law, with such audit firm’s attestation report to be
included in the Purchaser’s applicable annual report, if required by SEC rules
or other applicable Law.

 

6.20 Spin-Off Transaction. The Purchaser and the Purchasing Representative shall
take and cause to be taken all actions necessary so that the Spin-Off
Transaction shall be consummated on the Closing Date immediately following the
Closing. Upon the closing of the Transaction and the Spin-Off Transaction,
neither the Purchaser nor any Target Company shall have any obligations or
liabilities, contingent or otherwise, relating to any Purchaser Entity as of the
date hereof and immediately prior to the Closing and shall have no affiliation
with any Purchaser Subsidiaries.

 

ARTICLE VII
SURVIVAL

 

7.1 Survival.

 

(a) All representations and warranties of the Company and the Sellers contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second anniversary of
the Closing Date; provided, however, that (a) the representations and warranties
contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit
Plans), 4.20 (Environmental Matters), 4.30 (Information Supplied)
and 5.10 (Information Supplied) shall survive until sixty (60) days after the
expiration of the applicable statute of limitations, . Additionally, Fraud
Claims against the Company or the Sellers shall survive indefinitely. If written
notice of a claim for breach of any representation or warranty has been given
before the applicable date when such representation or warranty no longer
survives in accordance with this Section 7.1(a), then the relevant
representations and warranties shall survive as to such claim, until the claim
has been finally resolved. All covenants, obligations and agreements of the
Company and the Sellers contained in this Agreement (including all schedules and
exhibits hereto and all certificates, documents, instruments and undertakings
furnished pursuant to this Agreement) shall survive the Closing and continue
until fully performed in accordance with their terms.

  



43

 

 

(b) All representations and warranties of the Purchaser and the Purchaser
Representative contained in this Agreement (including, all schedules and
exhibits hereto and all certificates, documents, instruments and undertakings
furnished pursuant to this Agreement) shall survive the Closing through and
until the second anniversary of the Closing Date; provided, however, that (a)
the representations and warranties contained in Sections 3.10 (Taxes and
Returns) and (b) the Legal Opinion in Section 8.2(d)(iv) shall survive until
sixty (60) days after the expiration of the applicable statute of limitations;
and (c) the representations and warranties contained in Sections 3.1 (Due
Organization and Good Standing), 3.2 (Authorization; Binding Agreement), 3.5
(Capitalization), 3.16 (Finders and Investment Bankers) and 3.20 (Independent
Investigation) shall survive indefinitely. Additionally, Fraud Claims against
the Purchaser, any Purchaser Subsidiary or their respective Representatives
arising from or out of any pre-closing matters of the Purchaser or any Purchaser
Subsidiary shall survive indefinitely. If written notice of a claim for breach
of any representation or warranty has been given before the applicable date when
such representation or warranty no longer survives in accordance with
this Section 7.1(b), then the relevant representations and warranties shall
survive as to such claim, until the claim has been finally resolved. All
covenants, obligations and agreements of the Purchaser and the Purchaser
Representative contained in this Agreement (including all schedules and exhibits
hereto and all certificates, documents, instruments and undertakings furnished
pursuant to this Agreement), including any indemnification obligations, shall
survive the Closing and continue until fully performed in accordance with their
terms.

 

7.2 Indemnification. After the Closing, the Purchaser Representative shall
indemnify and hold harmless the Company and the Sellers, from and against any
and all costs or expenses (including attorneys’ fees), judgments, fines, losses,
claims, damages, liabilities and amounts paid in settlement (collectively,
“Damages”) arising, directly or indirectly, from or in connection with: (a) any
breach (or alleged breach) of any representation, warranty or undertaking made
by the Purchaser or the Purchaser Representative in this Agreement or any
Transaction Document or in any certificate delivered by the Purchaser or the
Purchaser Representative pursuant to this Agreement; or (b) any breach (or
alleged breach) by the Purchaser or the Purchaser Representative of any covenant
or obligation of the Purchaser or the Purchaser Representative in this Agreement
or any Transaction Document required to be performed by the Purchaser or the
Purchaser Representative on or prior to the Closing Date or by the Purchaser
Representative after the Closing Date.

 

7.3. Tax Matter Indemnification. The Purchaser Representative shall be
responsible for, and indemnify, defend and hold the Purchaser after the Closing
from and against, any and all Taxes imposed on or with respect to the Purchaser
for all periods (or portions thereof) ending on or prior to the Closing Date.

 

 

ARTICLE VIII
CLOSING CONDITIONS

 

8.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company and the
Purchaser of the following conditions:

 

(a) Required Purchaser Shareholder Approval. The matters described in clauses
(i), (ii) and (iii) of Section 6.11(a) that are submitted to the vote of the
shareholders of the Purchaser at the Shareholder Meeting in accordance with the
Proxy Statement shall have been approved by the requisite vote of the
shareholders of the Purchaser at the Shareholder Meeting in accordance with the
Proxy Statement (the “Required Shareholder Vote”).

 



44

 

 

(b) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement, shall have been obtained or made. The Purchaser
shall effect a reverse stock split on, or prior to, the Closing Date if required
by NASDAQ rules in connection with the listing of the Purchaser on the NASDAQ
following the Closing.

 

(c) Requisite Consents. The Consents required to be obtained from or made with
any third Person (other than a Governmental Authority) in order to consummate
the transactions contemplated by this Agreement as set forth in Schedule
8.1(c) shall have each been obtained or made.

 

(d) No Law. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) or
Order that is then in effect and which has the effect of making the transactions
or agreements contemplated by this Agreement or the Spin-off Agreement illegal
or which otherwise prevents or prohibits consummation of the transactions
contemplated by this Agreement.

 

(e) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing or the closing of the Spin-off transaction.

 

(f) Appointment to the Board. The members of Purchaser’s board of directors
shall have been elected or appointed to Purchaser’s board of directors as of the
Closing consistent with the requirements of Section 6.16.

 

(g) Spin-off Transaction. All of the conditions to the obligations of each party
to consummate the Spin-off Transaction described in the Spin-off Agreement shall
have been satisfied.

 

(h) Key Bank Consent. Key Bank shall have provided unconditional written consent
simultaneously with consummation of the transaction contemplated in this
Agreement.

 

(i) Due Diligence. The Parties shall be satisfied with the information provided
in accordance with Schedules described in this agreement by each Party

 

8.2 Conditions to Obligations of the Company and the Sellers. In addition to the
conditions specified in Section 8.1, the obligations of the Company and the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Company and the Sellers)
of the following conditions:

  

(a) Representations and Warranties. All of the representations and warranties of
the Purchaser (including the Purchaser Subsidiaries) set forth in this Agreement
and in any certificate delivered by the Purchaser pursuant hereto shall be true
and correct on and as of the date of this Agreement and on and as of the Closing
Date as if made on the Closing Date, except for (i) those representations and
warranties that address matters only as of a particular date (which
representations and warranties shall have been accurate as of such date), and
(ii) any failures to be true and correct that (without giving effect to any
qualifications or limitations as to materiality or Material Adverse Effect),
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on, or with respect to, the Purchaser
or any Purchase Subsidiary or materially and adversely affect the Purchaser’s
ability to consummate the transactions contemplated hereby.

 



45

 

 

(b) Agreements and Covenants. The Purchaser shall have performed in all material
respects all of the Purchaser’s obligations and complied in all material
respects with all of the Purchaser’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Purchaser (including the Subsidiaries of the Purchaser)
since the date of this Agreement.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

 

(ii) Secretary Certificate. The Purchaser shall have delivered to the Company a
certificate from its secretary certifying as to (A) copies of the Purchaser’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of the Purchaser’s board of directors authorizing the execution,
delivery and performance of this Agreement and each of the Ancillary Documents
to which it is a party or by which it is bound, and the consummation of the
transactions contemplated hereby and thereby, (C) evidence of the Required
Shareholder Vote and (D) the incumbency of officers authorized to execute this
Agreement or any Ancillary Document to which the Purchaser is or is required to
be a party or otherwise bound.

 

(iii) Good Standing. The Purchaser shall have delivered to the Company a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Purchaser and each Purchaser Subsidiary certified as of a date no later
than five (5) days prior to the Closing Date from the proper Governmental
Authority of the Purchaser’s and each Purchaser Subsidiary’s respective
jurisdiction of organization and from each other jurisdiction in which the
Purchaser or such Purchaser Subsidiary is qualified to conduct business as a
foreign corporation or other entity as of the Closing, in each case to the
extent that good standing certificates or similar documents are generally
available in such jurisdictions.

 

(iv) Legal Opinion. The Purchaser shall have delivered to the Company and the
Sellers a copy of a duly executed legal opinion addressed to the Company and the
Sellers and dated as of the Closing Date from the Purchaser’s legal counsel,
Hunter Taubman Fischer & Li LLC, in form and substance reasonable satisfactory
to the Company and the Sellers.

 

(v) Amended and Restated Certificate of Incorporation. The Purchaser shall have
delivered to the Company and the Sellers a copy of the Amended Charter of the
Purchaser effective as of the Closing that will have been approved by the
Company and the Sellers.

 

(vi) Purchasers’ Stockholders Approval. The transaction contemplated by this
Agreement shall have been approved by the Purchaser’s stockholders.

 

(vii) Stock Certificates. The Sellers shall have received from the Purchaser
stock certificates reflecting the ownership of their respective Pro Rata Shares
of the Exchange Shares by the Sellers (or their nominees) and payment for
fractional interests, if any, to be delivered pursuant to this Agreement.

 



46

 

 

(viii) Board Resolutions. The Company and the Sellers shall have received duly
executed written resolutions of the board of directors of the Purchaser, in the
agreed form, approving: (A) the issuance of the Exchange Shares to the Sellers
(or their nominees) at Closing; and (B) the appointment of the Seller Directors
(designated by the Company prior to the Closing) effective as of the Closing in
accordance with Section 6.16.

 

(ix) Resignations. The Company and the Sellers shall have received duly executed
written resignations, effective as of the Closing, of the directors and officers
of the Purchaser prior to the Closing in accordance with Section 6.16.

 

(x) Purchaser Disclosure Schedules. The Company and the Sellers shall have
received the Purchaser Disclosure Schedules.

 

(e) Effectiveness of Certain Ancillary Documents.

 

(i) Non-Competition Agreements. The Non-Competition and Non-Solicitation
Agreements to be entered into by each Seller and the other Subject Parties
thereto (as defined therein) in favor of and for the benefit of the Purchaser,
the Company and each of the other Covered Parties (as defined therein) (each, a
“Non-Competition Agreement”), the form of which is attached as Exhibit A hereto,
shall be duly executed and delivered and in full force and effect in accordance
with the terms thereof as of the Closing.

 

(ii) Lock-Up Agreement. The Lock-Up Agreement to be entered into by and among
the Sellers and the Purchaser (the “Lock-Up Agreement”), the form of which is
attached as Exhibit B hereto, shall be duly executed and delivered and in full
force and effect in accordance with the terms thereof as of the Closing.

 

(iii) Resignations. The Sellers shall have received written resignations,
effective as of the Closing, of certain of the directors and officers of the
Purchaser as requested by the Sellers prior to the Closing in accordance
with Section 6.16.

 

(f) NASDAQ Listed Status. Immediately prior to the Closing, (a) the Exchange
Shares shall be approved by NASDAQ for issuance and (b) the Purchaser Shares are
listed on NASDAQ Capital Market.

 

8.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 8.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Company and the Sellers set forth in this Agreement and in any certificate
delivered by the Company or any Seller pursuant hereto shall be true and correct
on and as of the date of this Agreement and on and as of the Closing Date as if
made on the Closing Date, except for (i) those representations and warranties
that address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, any Target Company or materially
and adversely affects the Company’s or Sellers’ ability to consummate the
transactions contemplated hereby.

 



47

 

 

(b) Agreements and Covenants. The Company and each Seller shall have performed
in all material respects all of such Party’s obligations and complied in all
material respects with all of such Party’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to any Target Company since the date of this Agreement.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have received a certificate from
the Company, dated as the Closing Date, signed by an executive officer of the
Company in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.3(a), 8.3(b) and 8.3(c).

 

 

(ii) Seller Certificate. The Purchaser shall have received a certificate from
each Seller, dated as of the Closing Date, signed by such Seller, certifying as
to the satisfaction of the conditions specified in Sections
8.3(a) and 8.3(b) with respect to such Seller.

 

(iii) Secretary Certificate. The Company shall have delivered to the Purchaser a
certificate from its secretary certifying as to (A) copies of the Company’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of the Company’s board of directors and shareholders authorizing the
execution, delivery and performance of this Agreement and each of the Ancillary
Documents to which it is a party or by which it is bound, and the consummation
of the transactions contemplated hereby and thereby, and (C) the incumbency of
officers authorized to execute this Agreement or any Ancillary Document to which
the Company is or is required to be a party or otherwise bound.

 

(iv) Good Standing. The Company shall have delivered to the Purchaser good
standing certificates (or similar documents applicable for such jurisdictions)
for each Target Company certified as of a date no later than five (5) days prior
to the Closing Date from the proper Governmental Authority of the Target
Company’s jurisdiction of organization and from each other jurisdiction in which
the Target Company is qualified to conduct business as a foreign corporation or
other entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions.

 

(v) Certified Charter. A copy of the Company Charter, as in effect as of the
Closing, certified by the appropriate Governmental Authority of the Cayman
Islands as of a date no more than ten (10) Business Days prior to the Closing
Date.

 

(vi) Employment Agreements. The Purchaser shall have received employment
agreements, in each case effective as of the Closing, in form and substance
reasonably satisfactory to the Purchaser (the “Employment Agreements”), between
each of the persons set forth Schedule 8.3(d)(vi) hereto and the applicable
Target Company or the Purchaser, as noted in Schedule 8.3(d)(vi), each such
Employment Agreement duly executed by the parties thereto.

 



48

 

 

(vii) Legal Opinion. The Purchaser shall have received from the Company a copy
of a duly executed legal opinion addressed to the Purchaser and dated as of the
Closing Date from the Company’s Cayman Islands legal counsel in form and
substance reasonably satisfactory to the Purchaser.

 

(viii) Share Certificates and Transfer Instruments. The Purchaser shall have
received from each Seller share certificates representing the Purchased Shares
(or duly executed affidavits of lost stock certificates and indemnities in forms
and substance reasonably acceptable to the Purchaser), together with executed
instruments of transfer in respect of the Purchased Shares in favor of the
Purchaser (or its nominee) and in form reasonably acceptable for transfer on the
books of the Company.

 

(ix) Board Resolutions. The Purchaser shall have received duly executed written
resolutions of the board of directors of the Company, in the agreed form,
approving: the transfer of the Purchased Shares to the Purchaser (or its
nominee) at Closing; and the appointment of such persons as directors and/or
officers of the Company as the Purchaser may request prior to Closing.

 

(x) Conflicts of Interest Policy. The Company shall have adopted the Conflicts
of Interest Policy in form and substance reasonably acceptable to the Purchaser
and delivered a copy thereof to the Purchaser.

 

(xi) Effectiveness of Certain Ancillary Documents. Each of the Non-Competition
Agreements and the Lock-Up Agreement shall be duly executed and delivered and in
full force and effect in accordance with the terms thereof as of the Closing.

 

(xii) Company Disclosure Schedules. The Purchaser shall have received the
Company Disclosure Schedules.

 

8.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in
this Article VIII to be satisfied if such failure was caused by the failure of
such Party or its Affiliates (or with respect to the Company, any Seller) to
comply with or perform any of its covenants or obligations set forth in this
Agreement.

 

ARTICLE IX
TERMINATION AND EXPENSES

 

9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Company;

 

(b) by written notice by the Purchaser or the Company if any of the conditions
to the Closing set forth in Article VIII have not been satisfied or waived by
the six (6) month anniversary of the date of this Agreement (the “Outside
Date”); provided, however, the right to terminate this Agreement under
this Section 9.1(b) shall not be available to a Party if the breach or violation
by such Party or its Affiliates (or with respect to the Company, the Sellers) of
any representation, warranty, covenant or obligation under this Agreement was
the cause of, or resulted in, the failure of the Closing to occur on or before
the Outside Date;

 



49

 

 

(c) by written notice by either the Purchaser or the Company if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 9.1(c) shall not be available to a Party
if the failure by such Party or its Affiliates (or with respect to the Company,
the Sellers) to comply with any provision of this Agreement has been a
substantial cause of, or substantially resulted in, such action by such
Governmental Authority;

 

(d) by written notice by the Company, if (i) there has been a breach by the
Purchaser of any of its representations, warranties, covenants or agreements
contained in this Agreement, or if any representation or warranty of the
Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section
8.2(b) to be satisfied (treating the Closing Date for such purposes as the date
of this Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
twenty (20) days after written notice of such breach or inaccuracy is provided
by the Company or (B) the Outside Date;

 

(e) by written notice by the Purchaser, if (i) there has been a breach by the
Company or the Sellers of any of their respective representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of such Parties shall have become untrue or inaccurate, in any case,
which would result in a failure of a condition set forth in Section
8.3(a) or Section_8.3(b) to be satisfied (treating the Closing Date for such
purposes as the date of this Agreement or, if later, the date of such breach),
and (ii) the breach or inaccuracy is incapable of being cured or is not cured
within the earlier of (A) twenty (20) days after written notice of such breach
or inaccuracy is provided by the Purchaser or (B) the Outside Date;

 

(f) by written notice by the Purchaser if there shall have been a Material
Adverse Effect on the Target Companies following the date of this Agreement
which is uncured and continuing for the earlier of (A) thirty (30) days after
written notice of such Material Adverse Effect is provided by the Company or (B)
the Outside Date;

 

(g) by written notice by the Company if there shall have been a Material Adverse
Effect on the Purchaser or any other Purchaser Entity following the date of this
Agreement which is uncured and continuing for the earlier of (A) thirty (30)
days after written notice of such Material Adverse Effect is provided by the
Purchaser or (B) the Outside Date; or

 

(h) by written notice by the Purchaser if the Shareholder Meeting is held and
the Required Shareholder Vote is not obtained as such meeting.

 

9.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section
9.1 under which such termination is made. In the event of the valid termination
of this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.12, 6.13, 9.3, 9.4, Article XI and this Section
9.2 shall survive the termination of this Agreement, and (ii) nothing herein
shall relieve any Party from Liability for any willful breach of any
representation, warranty, covenant or obligation under this Agreement or any
Fraud Claim against such Party, in either case, prior to termination of this
Agreement (in each case of clauses (i) and (ii) above). Without limiting the
foregoing, and except as provided in Sections 9.3 and 9.4 and this Section 9.2,
the Parties’ sole right prior to the Closing with respect to any breach of any
representation, warranty, covenant or other agreement contained in this
Agreement by another Party or with respect to the transactions contemplated by
this Agreement shall be the right, if applicable, to terminate this Agreement
pursuant to Section 9.1.

 



50

 

 

9.3 Fees and Expenses. Subject to Section 9.4, all Expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such expenses. As used in this Agreement, “Expenses”
shall include all out-of-pocket expenses (including all fees and expenses of
counsel, accountants, investment bankers, financial advisors, financing sources,
experts and consultants to a Party hereto or any of its Affiliates) incurred by
a Party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution or performance of this Agreement or any
Ancillary Document related hereto and all other matters related to the
consummation of this Agreement.

 

9.4 Termination Fee. Notwithstanding Section 9.3 above, in the event that there
is a termination of this Agreement by the Purchaser pursuant to Section
9.1(e) or Section 9.1(f), the Company shall pay to the Purchaser a termination
fee equal to the Expenses actually incurred by or on behalf of the Purchaser or
any of its Affiliates in connection with the authorization, preparation,
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, including any related SEC filings and the Proxy Documents
(the “Termination Fee”). In the event that there is a termination of this
Agreement by the Company (and on behalf of the Sellers) pursuant to Section
9.1(d) or Section 9.1(g), the Purchaser shall pay to the Company and the Sellers
the Termination Fee equal to the Expenses actually incurred by or on behalf of
the Company, the Sellers and any of their Affiliates. The Termination Fee shall
be paid by wire transfer of immediately available funds to an account designated
in writing by the Purchaser, or by the Company, within ten (10) Business Days
after the notifying Party delivers to the other Party the amount of such
Expenses, along with reasonable documentation in connection therewith.
Notwithstanding anything to the contrary in this Agreement, the Parties
expressly acknowledge and agree that, with respect to any termination of this
Agreement in circumstances where the Termination Fee is payable, the payment of
the Termination Fee shall, in light of the difficulty of accurately determining
actual damages, constitute liquidated damages with respect to any claim for
damages or any other claim which the Purchaser, or the Company and the Sellers,
as the case may be, would otherwise be entitled to assert against the other
Party or its Affiliates or any of its assets, or against any of its directors,
officers, employees or shareholders with respect to this Agreement and the
transactions contemplated hereby and shall constitute the sole and exclusive
remedy available to the notifying Party (or Parties), provided, that the
foregoing shall not limit the rights of the notifying Party (or Parties) to seek
specific performance or other injunctive relief in lieu of terminating this
Agreement.

 

ARTICLE X
RELEASES

 

10.1  Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, each Seller, on behalf of itself and
its Affiliates and any Person that owns any share or other equity interest in or
of such Seller (the “Releasing Persons”), hereby releases and discharges the
Target Companies from and against any and all Actions, obligations, agreements,
debts and Liabilities whatsoever, whether known or unknown, both at law and in
equity, which such Releasing Person now has, has ever had or may hereafter have
against the Target Companies arising on or prior to the Closing Date or on
account of or arising out of any matter occurring on or prior to the Closing
Date, including any rights to indemnification or reimbursement from a Target
Company, whether pursuant to its Organizational Documents, Contract or
otherwise, and whether or not relating to claims pending on, or asserted after,
the Closing Date. From and after the Closing, each Releasing Person hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
Action, or commencing or causing to be commenced, any Action of any kind against
the Target Companies or their respective Affiliates, based upon any matter
purported to be released hereby. Notwithstanding anything herein to the
contrary, the releases and restrictions set forth herein shall not apply to any
claims a Releasing Person may have against any party pursuant to the terms and
conditions of this Agreement or any Ancillary Document.

 



51

 

  

ARTICLE XI
MISCELLANEOUS

 

11.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

    If to the Purchaser at or prior to the Closing, to: with a copy (which will
not constitute notice) to:     IFresh Inc. Hunter Taubman Fischer & Li LLC 2-39
54th Avenue 1450 Broadway, 26th Floor Long Island City, New York New York, New
York 10018   Attention: Joan Wu, Esq. Attention:  Long Deng Facsimile No.: (212)
202-6380 Telephone No.: (718) 628 6200 Telephone No.: (212) 530-2208
Email: long@newyorkmart.com Email: jwu@htflawyers.com         If to the Company,
to: with a copy (which will not constitute notice) to:     Xiaotai International
Investment Inc. Rongbai Law Offices Room 301, Block 2, 611 Jianghong Road,
Changhe Street, Binjiang District, Hangzhou City, Zhejiang Province China Room
811, 9300 Hunan Road, Pudong New Area, Shanghai, China     Attention: Baofeng
Pan Attention: Xudong Liu     Telephone No.: +86-571-26890017 Telephone No.: +86
151 2102 7540 Email:  Email: xudong.liu@rongbailaw.com   with a copy (which will
not constitute notice) to:      

Mei & Mark LLP

818 18th Street, NW, Suite 410

Washington, DC 20006

Attention: Fang Liu, Esq.

 

Facsimile No.: 888-706-1173

Telephone No.: 888-860-5678

Email: fliu@meimark.com 

 



52

 

 

If to the Purchaser after the Closing, to: with a copy (which will not
constitute notice) to:  

Rongbai Law Offices

Room 811, 9300 Hunan Road, Pudong New Area, Shanghai, China

Attention: Xudong Liu

Telephone No.: +86 151 2102 7540

Email: xudong.liu@rongbailaw.com

 

           

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, New York 10018

Attention: Joan Wu, Esq.

Facsimile No.: (212) 202-6380

Telephone No.: (212) 530-2208

Email: jwu@htflawyers.com

 

11.2  Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Company, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

11.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

 

11.4  Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 11.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the “AAA Procedures”) of the
American Arbitration Association (the “AAA”). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the state of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

  



53

 

 

11.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 11.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Subject to Section_11.4, each Party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any Party hereto and (b)
irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

 

11.6  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.6.

 



54

 

 

11.7  Specific Performance. Each Party acknowledges that the rights of each
Party to consummate the transactions contemplated hereby are unique, recognizes
and affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

11.8  Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

11.9  Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser and the Company.

 

11.10 Waiver. The Purchaser on behalf of itself and its Affiliates, on the one
hand, and the Company on behalf of itself and its Affiliates, may in its sole
discretion (i) extend the time for the performance of any obligation or other
act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in the
representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

  

11.11   Entire Agreement. This Agreement and the documents or instruments
referred to herein, including any exhibits, annexes and schedules attached
hereto, which exhibits, annexes and schedules are incorporated herein by
reference, together with the Ancillary Documents, embody the entire agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein or the documents or instruments referred to herein, which
collectively supersede all prior agreements and the understandings among the
Parties with respect to the subject matter contained herein.

 



55

 

 

11.12   Interpretation. The table of contents and the Article and Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the Parties and shall not in any way affect the
meaning or interpretation of this Agreement. In this Agreement, unless the
context otherwise requires: (a) any pronoun used in this Agreement shall include
the corresponding masculine, feminine or neuter forms, and words in the
singular, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule”, “Exhibit” and “Annex”
are intended to refer to Sections, Articles, Schedules, Exhibits and Annexes to
this Agreement; and (k) the term “Dollars” or “$” means United States dollars.
Any reference in this Agreement to a Person’s directors shall include any member
of such Person’s governing body and any reference in this Agreement to a
Person’s officers shall include any Person filling a substantially similar
position for such Person. Any reference in this Agreement or any Ancillary
Document to a Person’s shareholders shall include any applicable owners of the
equity interests of such Person, in whatever form, including with respect to the
Purchaser its shareholders under the DGCL or its Organizational Documents. The
Parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. To the extent that any Contract, document, certificate or
instrument is represented and warranted to by the Company to be given,
delivered, provided or made available by the Company, in order for such
Contract, document, certificate or instrument to have been deemed to have been
given, delivered, provided and made available to the Purchaser or its
Representatives, such Contract, document, certificate or instrument shall have
been posted to the electronic data site maintained on behalf of the Company for
the benefit of the Purchaser and its Representatives and the Purchaser and its
Representatives have been given access to the electronic folders containing such
information.

  

11.13   Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 



56

 

 

ARTICLE XII
DEFINITIONS

 

12.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the Non-Competition Agreements and the Lock-Up
Agreement and the other agreements, certificates and instruments to be executed
or delivered by any of the Parties in connection with or pursuant to this
Agreement.

 

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“BVI Act” means the British Virgin Islands Business Companies Act, 2004, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Charter” means the memorandum and articles of association of the
Company, as amended and effective under the BVI Act.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Target Companies or the Sellers or any
of their respective Representatives, furnished in connection with this Agreement
or the transactions contemplated hereby; provided, however, that Company
Confidential Information shall not include any information which, (i) at the
time of disclosure by the Purchaser or its Representatives, is generally
available publicly and was not disclosed in breach of this Agreement or (ii) at
the time of the disclosure by the Company, the Sellers or their respective
Representatives to the Purchaser or its Representatives was previously known by
such receiving party without violation of Law or any confidentiality obligation
by the Person receiving such Company Confidential Information.

  

“Company Common Shares” means the shares of par value $0.0001 each in the
Company.

 



57

 

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“DGCL” means the Delaware General Corporation Law, as amended.

 

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

 

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

 



58

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program or arrangement established or maintained outside the United
States by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or such Subsidiaries residing outside the
United States, which plan, fund or other similar program or arrangement
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

  

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

“Indebtedness” of any Person means (a) all indebtedness of such Person for
borrowed money (including the outstanding principal and accrued but unpaid
interest) or for the deferred purchase price of property or services, (b) any
other indebtedness of such Person that is evidenced by a note, bond, debenture,
credit agreement or similar instrument, (c) all obligations of such Person under
leases that should be classified as capital leases in accordance with GAAP, (d)
all obligations of such Person for the reimbursement of any obligor on any line
or letter of credit, banker’s acceptance, guarantee or similar credit
transaction, in each case, that has been drawn or claimed against, (e) all
obligations of such Person in respect of acceptances issued or created, (f) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency, (g) all obligations
secured by an Lien on any property of such Person and (h) any premiums,
prepayment fees or other penalties, fees, costs or expenses associated with
payment of any Indebtedness of such Person and (h) all obligation described in
clauses (a) through (g) above of any other Person which is directly or
indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 



59

 

 

“Internet Assets” means any all domain name registrations, web sites and web
pages and related rights, items and documentation related thereto.

 

“Knowledge” means, with respect to any Party, the actual knowledge of its
directors and executive officers, after due inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or
the Ancillary Documents to which it is a party or bound or to perform its
obligations hereunder or thereunder; provided, however, that any changes or
effects directly or indirectly attributable to, resulting from, relating to or
arising out of the following (by themselves or when aggregated with any other,
changes or effects) shall not be deemed to be, constitute, or be taken into
account when determining whether there has or may, would or could have occurred
a Material Adverse Effect: (i) general changes in the financial or securities
markets or general economic or political conditions in the country or region in
which such Person or any of its Subsidiaries do business; (ii) changes,
conditions or effects that generally affect the industries in which such Person
or any of its Subsidiaries principally operate; (iii) changes in GAAP or other
applicable accounting principles or mandatory changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries principally operate; (iv) conditions caused by acts of God,
terrorism, war (whether or not declared) or natural disaster; (v) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein); provided further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i) - (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses.

 



60

 

 

“NASDAQ” means NASDAQ Stock Market.

 

“Organizational Documents” means, with respect to the Purchaser, the Purchaser
Charter, and with respect to any other Party or any Purchaser Subsidiary, its
Certificate of Incorporation and Bylaws or similar organizational documents, in
each case, as amended.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any Ancillary Document.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“Purchaser Charter” means the certificate of incorporation and Bylaws of the
Purchaser, as amended and effective under the DGCL.

 



61

 

 

“Purchaser Confidential Information” means all confidential or proprietary
documents and information concerning the Purchaser, its Subsidiaries or any of
its Representatives; provided, however, that Purchaser Confidential Information
shall not include any information which, (i) at the time of disclosure by the
Company, any Seller or their respective Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Purchaser or its Representatives to the Company, any
Seller or their respective Representatives was previously known by such
receiving party without violation of Law or any confidentiality obligation by
the Person receiving such Purchaser Confidential Information. For the avoidance
of doubt, from and after the Closing, Purchaser Confidential Information will
include the confidential or proprietary information of the Target Companies.

 

“Purchaser Shares” means the shares of common stock, par value $0.001 per share,
of the Purchaser.

 

“Purchaser Share Price” shall mean the average closing trade price of each
Purchaser Share (or any successor equity security, including equity securities
of a successor entity issued in exchange for Purchaser Shares) as listed by
NASDAQ (or any successor exchange or quotation system on which such shares are
listed or quoted) for the twenty (20) day trading period ending on the trading
day immediately prior to the date of determination.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

  

“SOX” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity.

 



62

 

 

“Target Company” means each of the Company and its direct and indirect
Subsidiaries and V.I.E.s.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, knowhow, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

“WFOE” means Hangzhou Ruiran Technology Co., Ltd.

 

[signature page to Share Exchange Agreement]

 



63

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

  The Purchaser:       IFRESH INC.,   a Delaware corporation

 

  By: /s/ Long Deng     Name: Long Deng     Title: Chief Executive Officer

 

  The Purchaser Representative:       Long Deng

 

  By: /s/ Long Deng     Long Deng

 

  The Company:       XIAOTAI INTERNATIONAL INVESTMENT INC.   a Cayman Islands
company

 

  By: /s/ Baofeng Pan     Name: Baofeng Pan     Title: Chairman of the Board

 



64

 

 

  The Sellers:       /s/ Baofeng Pan   Baofeng Pan       /s/ Suchun Wu   Suchun
Wu       /s/ Zhihao Fu   Zhihao Fu       /s/ Qiqi He   Qiqi He       /s/ Xin
Cheng   Xin Cheng       /s/ Haotian Wu   Haotian Wu       /s/ Chu Liu   Chu Liu
      /s/ Xiaoxia Wang   Xiaoxia Wang

 

 

65



 

 

 